Exhibit 10.1

 

 

 

AGREEMENT AND PLAN OF MERGER

 

 

 

 

 

 

by and among

 

 

 

 

 

Viveve, Inc.,

 

PLC Systems, Inc.

 

and

 

 PLC Systems Acquisition Corporation

 

 

 

 

 

 

 

 

 

May 9, 2014

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

  Page

ARTICLE I DEFINITIONS  

1

1.1

Certain Definitions

1

ARTICLE II MERGER  

10

2.1

The Merger

10

2.2

Effects of Merger

10

2.3

Effect on Company Capital Stock and Merger Sub Capital Stock

10

2.4

Rights of Holders of Certificates Evidencing Company Capital Stock

11

2.5

Procedure for Exchange of Company Capital Stock

11

2.6

Dissenting Shares

12

2.7

Directors and Officers of the Surviving Company

13

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

13

3.1

Organization and Qualification

13

3.2

Authority Relative to this Agreement; Non-Contravention

13

3.3

No Conflicts

13

3.4

Capitalization

14

3.5

Government Approvals

14

3.6

Litigation

15

3.7

Brokers or Finders

15

3.8

Tax Matters

15

3.9

Affiliate Transactions

16

3.10

Financial Statements

16

3.11

Books and Records

16

3.12

No Undisclosed Liabilities

17

3.13

Material Changes

17

3.14

Compliance with Laws

17

3.15

Real Property

18

3.16

Insurance

18

3.17

Environmental Matters

18

3.18

Employee Matters

19

3.19

Intellectual Property

21

3.20

Investment Company

22

3.21

Foreign Corrupt Practices

22

3.22

Application of Takeover Provisions.

22

3.23

Information

22

3.24

Accredited Investors

23

3.25

Solvency

23

3.26

No Other Information

23

3.27

Access to Information; Disclaimer

23

 

 

 
i 

--------------------------------------------------------------------------------

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF Parent AND MERGER SUB

23

4.1

Organization and Qualification

23

4.2

Authority Relative to this Agreement; Non-Contravention

24

4.3

No Conflicts

24

4.4

Capitalization

24

4.5

Government Approvals

25

4.6

Exchange Act Reports; Financial Statements

25

4.7

Litigation

26

4.8

Subsidiaries; Merger Sub

26

4.9

No Brokers or Finders

26

4.10

Tax Matters

26

4.11

Affiliate Transactions

27

4.12

Compliance with Laws; Permits

28

4.13

Validity of the Parent Capital Stock.

28

4.14

Books and Records

28

4.15

Real Property

28

4.16

Insurance

29

4.17

Environmental Matters

29

4.18

Employee Matters

29

4.19

Intellectual Property

31

4.20

No Undisclosed Liabilities

32

4.21

Material Changes

32

4.22

RenalGuard Spinoff.

33

4.23

Investment Company

33

4.24

Foreign Corrupt Practices

33

4.25

No Integrated Offering

33

4.26

Application of Takeover Provisions.

34

4.27

Information

34

4.28

No Other Information

34

4.29

Access to Information; Disclaimer

34

ARTICLE V CONDUCT OF BUSINESS PENDING THE MERGER  

34

5.1

Conduct of Business by Parent and Merger Sub

34

5.2

Conduct of Business by the Company

35

ARTICLE VI ADDITIONAL COVENANTS AND AGREEMENTS  

36

6.1

Reasonable Best Efforts; Governmental Filings

36

6.2

Expenses

36

6.3

Due Diligence; Access to Information; Confidentiality

36

6.4

Press Releases

37

6.5

Survival of Representations and Warranties.

37

6.6

Securities Reports

37

6.7

Company Interim Financial Statements.

37

 

 
ii 

--------------------------------------------------------------------------------

 

 

6.8

No Solicitation by Parent

38

6.9

No Solicitation by the Company

39

6.10

Failure to Fulfill Conditions

40

6.11

Company Stock Option Plan

40

6.12

Proxy Statement

41

6.13

Company Stockholder Approval.

42

6.14

Post-Closing Covenants of Parent

42

6.15

DTC Eligible

43

6.16

Obligations of Merger Sub and the Surviving Corporation

44

ARTICLE VII CONDITIONS  

44

7.1

Conditions to Obligations of Each Party

44

7.2

Additional Conditions to Obligations of Parent and Merger Sub

44

7.3

Additional Conditions to Obligations of the Company

45

7.4

Frustration of Closing Conditions

46

ARTICLE VIII TERMINATION  

47

8.1

Termination

47

8.2

Termination Fees.

48

8.3

Expenses following Termination

49

8.4

Failure to Pay

49

ARTICLE IX GENERAL PROVISIONS  

49

9.1

Notices

49

9.2

Interpretation

50

9.3

Severability

50

9.4

Amendment

50

9.5

Waiver

50

9.6

Miscellaneous

50

9.7

Counterparts; Facsimile Signatures

51

9.8

Third Party Beneficiaries

51

9.9

Governing Law

51

9.10

Enforcement; Jurisdiction; Service of Process

51

9.11

Waiver of Jury Trial

52

9.12

Disclosure in Schedules

52

     

EXHIBIT A FORM OF CERTIFICATE OF MERGER

 

EXHIBIT B POST-MERGER PARENT CAPITAL STRUCTURE

 

 

 

 
iii 

--------------------------------------------------------------------------------

 

 

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger (this “Agreement”) is entered into as of May
9, 2014, by and among Viveve, Inc., a Delaware corporation (the “Company”), PLC
Systems, Inc., a Yukon Territory corporation (“Parent”); and PLC Systems
Acquisition Corporation, a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Sub”).

 

W I T N E S S E T H

 

WHEREAS, the Boards of Directors (as hereinafter defined) of the Company and
Merger Sub have determined that it is in the best interests of such corporations
and their respective stockholders, and the Board of Directors of Parent has
determined that it is in the best interests of Parent, to consummate the merger
of Merger Sub with and into the Company with the Company as the surviving
corporation (the “Merger”);

 

WHEREAS, Parent, as the sole stockholder of Merger Sub, has approved the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, including the Merger, and the Board of
Directors of the Company has resolved, subject to the terms and conditions set
forth in this Agreement, to recommend adoption of this Agreement and the
transactions contemplated hereby to its stockholders (the “Recommendation”);

 

WHEREAS, pursuant to the Merger, among other things, the outstanding shares of
capital stock of the Company shall be converted into Merger Consideration (as
hereinafter defined) upon the Effective Time (as hereinafter defined);

 

WHEREAS, immediately prior to the Closing, Parent will effect the RenalGuard
Spinoff (as hereinafter defined);

 

WHEREAS, immediately following the Closing (as hereinafter defined), Parent (as
it will exist as of the Closing) will sell up to approximately $6,000,000 of the
Parent Common Stock (as hereinafter defined) in a private placement offering
(the “Private Placement”) to accredited investors pursuant to the terms of that
certain securities purchase agreement, dated as of the date hereof, entered into
between Parent and the other parties thereto (the “Private Placement Agreement”)
for the purpose of financing the ongoing business and operations of the
Surviving Company (as hereinafter defined) following the Merger; and

 

NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein, the parties hereto agree to be legally bound as
follows:

 

Article I
DEFINITIONS

 

As used herein, the following terms shall have the following meanings (such
meaning to be equally applicable to both the singular and plural forms of the
terms defined):

 

1.1     Certain Definitions.

 

“Affiliate” has the meaning as defined in Rule 12b-2 promulgated under the
Exchange Act, as such regulation is in effect on the date hereof.

 

“Alternative Proposal” has the meaning set forth in Section 6.8(f)(i).

 

 
1

--------------------------------------------------------------------------------

 

 

“Board of Directors” means the board of directors of the entity specified.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which the banks in New York are authorized by Law or executive order to be
closed.

 

“Certificate of Merger” means the certificate of merger to be filed in the State
of Delaware in substantially the form attached hereto as Exhibit A.

 

“Closing” has the meaning set forth in Section 2.2(c).

 

“Closing Date” has the meaning set forth in Section 2.2(c).

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Section 4980B of the Code and Section 601 et. seq.
of ERISA.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Capital Stock” means the Company Common Stock, the Company Series A
Preferred Stock and the Company Series B Preferred Stock, representing all
authorized capital stock of the Company prior to the Merger.

 

“Company Common Stock” means the common stock, par value $0.001, of the Company.

 

“Company Convertible Note Exchange Agreement” means the Convertible Note
Exchange Agreement, dated the date hereof, between the Company and GBS Venture
Partners Limited.

 

“Company Convertible Note Termination Agreements” means, collectively, the
Convertible Note Termination Agreements, dated the date hereof, between the
Company and each of the holders of outstanding convertible promissory notes of
the Company.

 

“Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to Parent and Merger Sub prior to and in connection with the execution
of this Agreement.

 

“Company Employee” has the meaning set forth in Section 3.18(a).

 

“Company Employee Plans” has the meaning set forth in Section 3.18(a).

 

“Company Financial Statements” has the meaning set forth in Section 3.10.

 

“Company Interim Financial Statements” has the meaning set forth in Section 6.7.

 

“Company IP” has the meaning set forth in Section 3.19(b).

 

“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, covenants not to sue and permissions and other Contracts, including
the right to receive royalties or any other consideration, whether written or
oral, relating to Intellectual Property and to which the Company or any of its
Subsidiaries is a party or under which the Company or any of its Subsidiaries is
a licensor or licensee.

 

“Company Latest Balance Sheet” has the meaning set forth in Section 3.12.

 

“Company Options” means the stock options issued pursuant to the Company Stock
Option Plan that are outstanding immediately prior to the Effective Time, which
stock options are disclosed in Company Disclosure Schedule 3.4(a) hereto and
have not prior to the Effective Date been exercised, cancelled or terminated nor
expired.

 

 
2

--------------------------------------------------------------------------------

 

 

“Company-Owned IP” means all Intellectual Property owned or purported to be
owned by the Company or any of its Subsidiaries.

 

“Company Returns” has the meaning set forth in Section 3.8(a).

 

“Company Series A Preferred Stock” means the Series A preferred stock, par value
$0.001, of the Company.

 

“Company Series B Preferred Stock” means the Series B preferred stock, par value
$0.001, of the Company.

 

“Company Stock Option Plan” means the Company’s Amended and Restated 2006
Incentive Award Plan.

 

“Company Warrant Termination Agreements” means, collectively, the Warrant
Termination Agreements, dated the date hereof, between the Company and each of
the holders of outstanding warrants to acquire Company Capital Stock.

 

“Compensatory Plan” means (i) any employment, consulting, noncompetition,
nondisclosure, nonsolicitation, severance, termination, pension, retirement,
supplemental retirement, excess benefit, profit sharing, bonus, incentive,
deferred compensation, retention, change in control and similar plan, program,
arrangement, agreement, policy or commitment, (ii) any compensatory equity
interest, stock option, restricted stock, deferred stock, performance stock,
stock appreciation, stock unit or other equity or equity-based plan, program,
arrangement, agreement, policy or commitment, (iii) any savings, life, health,
disability, accident, medical, dental, vision, cafeteria, insurance, flex
spending, adoption/dependent/employee assistance, tuition, vacation,
paid-time-off, other welfare fringe benefit and other employee compensation
plan, program, arrangement, agreement, policy or commitment, including any
“employee benefit plan” as defined in Section 3(3) of ERISA and any trust,
escrow, funding, insurance or other agreement related to any of the foregoing,
in any case, to, under or with respect to which, Parent and/or Merger Sub has
any actual or contingent obligation or liability.

 

“Contracts” means any contracts, agreements, licenses, notes, bonds, mortgages,
indentures, leases or other binding instruments or binding commitments, whether
written or oral.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended.

 

“Dissenting Shares” has the meaning set forth in Section 2.6.

 

“DTC” has the meaning set forth in Section 6.15.

 

“Effective Date” has the meaning set forth in Section 2.2(c).

 

“Effective Time” has the meaning set forth in Section 2.2(c).

 

“End Date” means October 31, 2014.

 

 
3

--------------------------------------------------------------------------------

 

 

“Environmental Law or Laws” shall mean any and all laws, statutes, regulations,
ordinances or rules of the United States, any state of the United States, any
foreign country and any political subdivision thereof pertaining to the
protection of the environment currently in effect and applicable to a specified
Person and its Subsidiaries, including, without limitation, the Clean Air Act,
as amended, the Clean Water Act, as amended, the Resource Conservation and
Recovery Act of 1976, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980, as amended, the Federal Water Pollution
Control Act, as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Atomic Energy Act, the National
Environmental Policy Act, the Hazardous & Solid Waste Amendments Act of 1984, as
amended, the Superfund Amendments and Reauthorization Act of 1986, as amended,
the Hazardous Materials Transportation Act, as amended, the Oil Pollution Act of
1990, as amended, the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended, the Emergency Planning and Community Right-to-Know Act, as amended, and
any state or local Laws implementing or analogous to the foregoing federal Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any entity which is (or at any relevant time was), with
Parent and/or Merger Sub, a member of a “controlled group of corporations,”
under “common control” with, or a member of an “affiliated service group,”
within the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Evaluation Material” has the meaning set forth in Section 6.3(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

“Exchange Ratio” means 0.0080497.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Governmental Authority” means any supranational, national, state, municipal,
local or foreign government, any instrumentality, subdivision, court,
administrative agency or commission or other governmental authority, or any
quasi-governmental or private body exercising any regulatory or other
governmental or quasi-governmental authority.

 

“Hazardous Substance” shall mean (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws, and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

 

“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction worldwide, whether registered or
unregistered, including such rights in and to: (a) patents (including all
reissues, divisions, provisionals, continuations and continuations-in-part,
re-examinations, renewals and extensions thereof), patent applications, patent
disclosures or other patent rights; (b) copyrights, design, design registration,
and all registrations, applications for registration, and renewals for any of
the foregoing, and any “moral” rights; (c) trademarks, service marks, trade
names, business names, logos, trade dress, certification marks and other indicia
of commercial source or origin together with all goodwill associated with the
foregoing, and all registrations, applications and renewals for any of the
foregoing; (d) trade secrets and business, technical and know-how information,
databases, data collections and other confidential and proprietary information
and all rights therein; (e) software, including data files, source code, object
code, application programming interfaces, architecture, files, records,
schematics, computerized databases and other software-related specifications and
documentation; and (f) Internet domain name registrations.

 

 
4

--------------------------------------------------------------------------------

 

 

“Investigated Party” has the meaning set forth in Section 6.3(a).

 

“Investigating Party” has the meaning set forth in Section 6.3(a).

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge” means, with respect to an individual, that such individual is
actually aware of a particular fact or other matter, with no obligation to
conduct any inquiry or other investigation to determine the accuracy of such
fact or other matter. A Person other than an individual shall be deemed to have
Knowledge of a particular fact or other matter if the officers or directors of
such Person had Knowledge of such fact or other matter.

 

“Laws” has the meaning set forth in Section 3.14(a).

 

“Lease” shall mean all leases, subleases and other agreements under which an
entity or any of its Subsidiaries leases, uses or occupies, or has the right to
use or occupy, any real property.

 

“Leased Real Estate” shall mean all real property that an entity or any of its
Subsidiaries leases, subleases or otherwise uses or occupies, or has the right
to use or occupy, pursuant to a Lease.

 

“Legal Proceeding” has the meaning set forth in Section 3.6.

 

“Liens” means, with respect to any property or asset, all pledges, liens,
mortgages, charges, encumbrances, hypothecations, options, rights of first
refusal, rights of first offer and security interests of any kind or nature
whatsoever.

 

“Loss” means any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever).

 

“Material Adverse Effect” with respect to an entity, means any event,
occurrence, fact, condition or change that is, or would reasonably be expected
to become, individually or in the aggregate, materially adverse to (i) the
business, results of operations, condition (financial or otherwise), or assets
of such entity and its Subsidiaries, taken as a whole, or (ii) the ability of
such entity to consummate the transactions contemplated hereby on a timely
basis; provided, however, that, for the purposes of clause (i), a Material
Adverse Effect shall not be deemed to include events, occurrences, facts,
conditions or changes arising out of, relating to or resulting from: (a) changes
generally affecting the economy, or financial or securities markets; (b) the
announcement of the transactions contemplated by this Agreement; (c) any
outbreak or escalation of war or any act of terrorism; (d) general conditions in
the industry in which such entity and its Subsidiaries operate; (e) changes
after the date of this Agreement in GAAP or regulatory accounting requirements,
(f) changes after the date of this Agreement in Laws of general applicability to
companies in the industry in which such entity and its Subsidiaries operate; (g)
failure, in and of itself, to meet earnings projections or internal financial
forecasts, but not including any underlying causes thereof unless separately
excluded hereunder, or changes in the trading price of such entity’s common
stock, in and of itself, but not including any underlying causes unless
separately excluded hereunder; or (h) actions or omissions taken with the prior
written consent of the other party hereto or expressly required by this
Agreement; provided further, however, that any event, change and effect referred
to in clauses (a), (c), (d), (e) or (f) immediately above shall be taken into
account in determining whether a Material Adverse Effect has occurred or would
reasonably be expected to occur to the extent that such event, change or effect
has a disproportionate effect on such entity and its Subsidiaries, taken as a
whole, compared to other participants in the industries in which such entity and
its Subsidiaries conduct their businesses.

 

 
5

--------------------------------------------------------------------------------

 

 

“Merger” has the meaning ascribed thereto in the Recitals of this Agreement.

 

“Merger Consideration” means the shares of Parent Common Stock issuable in
connection with and by virtue of the Merger to the holders of Company Capital
Stock, based on the Exchange Ratio.

 

“Merger Sub Common Stock” means the shares of Merger Sub common stock, par value
$0.001.

 

“Merger Sub Organization Documents” has the meaning set forth in Section 4.1.

 

“Original Date” has the meaning set forth in Section 6.12(c).

 

“Other Filings” has the meaning set forth in Section 6.12(a).

 

“Parent Capital Stock” means the Parent Common Stock and the Parent Preferred
Stock, representing all authorized capital stock of Parent prior to the Merger.

 

“Parent Common Stock” means the common shares, without par or nominal value, of
Parent.

 

“Parent Debenture – Common Stock Conversion Agreement” means that certain
Conversion Agreement, dated on or about the date hereof, by and among Parent and
Alpha Capital Anstalt, Brio Capital Master Fund Ltd., and Denville & Dover Fund
LLC.

 

“Parent Disclosure Schedule” means the disclosure schedules delivered by Parent
and Merger Sub in connection with the execution of this Agreement.

 

“Parent Employee” has the meaning set forth in Section 4.18(a).

 

“Parent Employee Plans” has the meaning set forth in Section 4.18(a).

 

“Parent Financial Statements” has the meaning set forth in Section 4.6(b).

 

“Parent Insiders” has the meaning set forth in Section 4.11.

 

“Parent IP” has the meaning set forth in Section 4.19(b).

 

“Parent IP Agreements” means all licenses, sublicenses, consent to use
agreements, covenants not to sue and permissions and other Contracts, including
the right to receive royalties or any other consideration, whether written or
oral, relating to Intellectual Property and to which Parent is a party or under
which Parent is a licensor or licensee.

 

“Parent Latest Balance Sheet” has the meaning set forth in Section 4.20.

 

“Parent Organization Documents” has the meaning set forth in Section 4.1.

 

“Parent-Owned IP” means all Intellectual Property owned or purported to be owned
by Parent.

 

“Parent Preferred Stock” means the preferred shares, issuable in series, without
par or nominal value, of Parent.

 

 
6

--------------------------------------------------------------------------------

 

 

“Parent Professional Fees” means the aggregate amount of up to $500,000, which
shall only include actual and documented fees, costs and expenses of Parent’s
and RenalGuard Purchaser’s attorneys, accountants and other service providers
incurred by Parent and RenalGuard Purchaser on or prior to the Closing Date in
connection with the preparation and negotiation of the Transaction Documents,
the filings with the SEC related hereto and thereto and the closing of the
transactions contemplated hereby or thereby (including, without limitation, the
Private Placement), provided that all such fees, costs and expenses are itemized
on a schedule delivered by Parent to the Company in accordance with Section 6.2
below.

 

“Parent Returns” has the meaning set forth in Section 4.10(a).

 

“Parent SEC Filings” has the meaning set forth in Section 4.6(a).

 

“Parent Shareholder” means a holder of Parent Capital Stock.

 

“Parent Shareholder Meeting” has the meaning set forth in Section 6.12(b).

 

“Parent Specific Liabilities” means any liability or obligation of Parent with
respect to or relating to the indemnification by Parent of its directors or
officers in their capacities as such, Parent Capital Stock or other securities
of Parent, any filings of Parent with the SEC, any public disclosures of Parent,
Parent’s status as a registered issuer under the Exchange Act and any Contract
to which Parent is a party with respect to any of the foregoing, including with
its stock transfer agent, audit engagement and directors and officers liability
insurance provider to the extent each such Contract is referenced in Parent
Disclosure Schedule 1.1.

 

“Parent Stock Option Plans” means Parent’s 2005 Stock Incentive Plan and the
2013 Stock Option and Incentive Plan.

 

“Parent Voting Matters” has the meaning set forth in Section 6.12(b).

 

“Parent Warrant-Equity Exchange Agreement” means the Warrant Exchange Agreement,
dated on or about the date hereof, by and among Parent and certain warrant
holders of Parent.

 

“Permits” has the meaning set forth in Section 3.14(b).

 

“Permitted Liens” means (a) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith (provided appropriate reserves required
pursuant to GAAP have been made in respect thereof), (b) mechanics’, carriers’,
workers’, repairers’ and similar statutory Liens arising or incurred in the
ordinary course of business for amounts which are not delinquent or which are
being contested by appropriate proceedings (provided appropriate reserves
required pursuant to GAAP have been made in respect thereof), (c) zoning,
entitlement, building and other land use regulations imposed by Governmental
Authorities having jurisdiction over such Person’s owned or leased real
property, which are not violated by the current use and operation of such real
property, (d) covenants, conditions, restrictions, easements and other similar
non-monetary matters of record affecting title to such Person’s owned or leased
real property, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses, (e) any right of way or easement related to public roads
and highways, which do not materially impair the occupancy or use of such real
property for the purposes for which it is currently used in connection with such
Person’s businesses, and (f) Liens arising under workers’ compensation,
unemployment insurance, social security, retirement and similar legislation.

 

 
7

--------------------------------------------------------------------------------

 

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, Governmental
Authority or other entity.

 

“PLC Name” means collectively (i) the name “PLC,” “PLC Systems,” “RenalGuard” or
any variation, derivation, abbreviation or portion thereof, in each case alone
or in combination with any other words, names, logos, symbols or devices, (ii)
trademarks or tradenames associated with “PLC,” “PLC Systems,” “RenalGuard” or
any variation, derivation, abbreviation or portion thereof, and (iii) usernames
or other similar account names and the associated social media accounts, in each
case that are registered, operated or controlled by or on behalf of Parent and
in existence as of the date hereof.

 

“Post-Conversion Parent Common Stock” means the Parent Common Stock into which
Company Options shall be exercisable immediately after the Effective Time
pursuant to the terms of the Company Stock Option Plan.

 

“Private Placement” has the meaning set forth in the Recitals of this Agreement.

 

“Private Placement Agreement” has the meaning set forth in Recitals of this
Agreement.

 

“Proxy Statement” has the meaning set forth in Section 6.12(a).

 

“Recommendation” has the meaning ascribed thereto in the Recitals of this
Agreement.

 

“Recommendation Withdrawal” has the meaning set forth in Section 6.8(c).

 

“RenalGuard Business” means any and all tangible and intangible assets and
operations of Parent and its Subsidiaries, including (without limitation) the
assets and operations relating to Parent’s RenalGuard product.

 

“RenalGuard Purchaser” means, collectively, GCP IV LLC or an Affiliate thereof.

 

“RenalGuard Spinoff” means the direct or indirect sale by Parent through the
sale of all of the issued and outstanding capital stock of a Subsidiary of
Parent which shall hold all of the assets and liabilities (other than Parent
Specific Liabilities) of the RenalGuard Business to the RenalGuard Purchaser in
exchange for the cancellation by the RenalGuard Purchaser of Parent’s currently
outstanding $4,744,355 of senior secured convertible debt and the cancellation
of any outstanding debt financings permitted by the proviso in Section 5.1
hereof. The “RenalGuard Spinoff” shall include an internal reorganization of the
RenalGuard Business, including its transfer to a single Subsidiary of Parent.   

 

“RenalGuard Spinoff Transaction Documents” means, collectively, all Contracts
evidencing and effecting the RenalGuard Spinoff.

 

“Representatives” has the meaning set forth in Section 6.3(a).

 

“Requisite Company Stockholder Vote” has the meaning set forth in Section 3.2.

 

“Requisite Parent Shareholder Vote” has the meaning set forth in Section 4.2.

 

“Schedule” means either the Company Disclosure Schedule or the Parent Disclosure
Schedule.

 

“SEC” means the United States Securities and Exchange Commission.

 

 
8

--------------------------------------------------------------------------------

 

 

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“Solvent” with respect to any Person means that, as of any date of
determination, (a) the amount of the “fair saleable value” of the assets of such
Person exceeds, as of such date, the sum of (i) the value of all “liabilities of
such Person, including contingent and other liabilities,” as of such date, as
such quoted terms are generally determined in accordance with applicable federal
Laws governing determinations of the solvency of debtors, and (ii) the amount
that will be required to pay the probable liabilities of such Person on its
existing debts (including contingent liabilities) as such debts become absolute
and matured; and (b) such Person will not have, as of such date, an unreasonably
small amount of capital for the operation of the business in which it is engaged
or proposed to be engaged following such date; and (c) such Person will be able
to pay its liabilities, including contingent and other liabilities, as they
mature.

 

“Stockholder Questionnaire” has the meaning set forth in Section 7.2(f).

 

“Subject Transactions” means the Merger, the RenalGuard Spinoff, the Private
Placement, the other transactions contemplated by the Transaction Documents, and
the transactions contemplated by the Parent Debenture-Common Stock Conversion
Agreement , the Parent Warrant-Equity Exchange Agreement, the Company Warrant
Termination Agreements, the Company Convertible Note Termination Agreements and
the Company Convertible Note Exchange Agreement.

 

“Subsidiary” with respect to any Person, means (i) each corporation in which
such Person owns directly or indirectly fifty percent (50%) or more of the
voting securities of such corporation and (ii) any other Person in which such
Person owns at least a majority voting interest, and shall, in each case, unless
otherwise indicated, be deemed to refer to both direct and indirect subsidiaries
of such Person.

 

“Superior Proposal” has the meaning set forth in Section 6.8(f)(ii).

 

“Surviving Company” has the meaning set forth in Section 2.1.

 

“Tax” or “Taxes” (and, with correlative meaning, “Taxable” and “Taxing”) means
any federal, state, local or foreign income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, property or windfall
profits taxes, environmental taxes, customs duties, capital stock, franchise,
employees’ income withholding, foreign or domestic withholding, social security,
unemployment, disability, workers’ compensation, employment-related insurance,
real property, personal property, sales, use, transfer, value added, alternative
or add-on minimum or other governmental tax, fee, assessment or charge of any
kind whatsoever including any interest, penalties or additions to any Tax or
additional amounts in respect of the foregoing.

 

“Termination Fee” shall mean an amount in cash equal to $150,000.

 

“Transaction Documents” means this Agreement, the Private Placement Agreement,
the Contracts effecting the RenalGuard Spinoff (when entered into) and all
Contracts, certificates and instruments relating to the foregoing to be executed
by any of the parties in connection or pursuant to the foregoing.

 

“YBCA” means the Yukon Business Corporations Act, as amended.

 

 
9

--------------------------------------------------------------------------------

 

 

Article II
MERGER

 

2.1     The Merger. Subject to the satisfaction or waiver of the conditions set
forth in Article VII, at the Effective Time, (a) Merger Sub will merge with and
into the Company, and (b) the Company will remain the surviving corporation in
the Merger as a wholly-owned subsidiary of Parent. The term “Surviving Company”
as used herein shall mean the Company, as a wholly-owned subsidiary of Parent
after giving effect to the Merger. The Merger will be effected pursuant to the
Certificate of Merger in accordance with the provisions of, and with the effect
provided in, Section 251 of the DGCL.

 

2.2     Effects of Merger.

 

(a)     From and after the Effective Time and until further amended in
accordance with law, (i) the certificate of incorporation of the Company as in
effect immediately prior to the Effective Time shall be the certificate of
incorporation of the Surviving Company and (ii) the bylaws of the Company as in
effect immediately prior to the Effective Time shall be the bylaws of the
Surviving Company.

 

(b)     Parent, the Company and Merger Sub, respectively, shall each use its
best efforts to take all such action as may be necessary or appropriate to
effectuate the Merger in accordance with the DGCL at the Effective Time. If at
any time after the Effective Time, any further action is necessary or desirable
to carry out the purposes of this Agreement and to vest the Surviving Company
with full right, title and possession to all properties, rights, privileges,
immunities, powers and franchises of either the Company or Merger Sub, the
officers of the Surviving Company are fully authorized in the name of Parent,
the Company and Merger Sub or otherwise to take, and shall take, all such lawful
and necessary action.

 

(c)     Subject to the provisions of Article VII and Article VIII hereof, the
closing of the transactions contemplated hereby (the “Closing”) shall take place
by electronic communication at such time and place as the Company and Parent
mutually agree at the earliest practicable time after the satisfaction or waiver
of the conditions in Article VII (other than those conditions that by their
nature are to be satisfied by actions taken at the Closing, but subject to the
satisfaction or waiver of such conditions), but in no event later than ten (10)
Business Days after all such conditions have been satisfied or waived, or on
such other date as may be mutually agreed upon by the parties hereto (the
“Closing Date”). On the Closing Date or as soon thereafter as practicable to
effect the Merger, the parties hereto will cause the Certificate of Merger to be
filed with the Delaware Secretary of State in accordance with the DGCL. The
Merger shall be effective when the filing of the Certificate of Merger is
accepted by the Delaware Secretary of State (the “Effective Time”). As used
herein, the term “Effective Date” shall mean the date on which the Effective
Time occurs.

 

2.3     Effect on Company Capital Stock and Merger Sub Capital Stock.

 

(a)     To effectuate the Merger, and subject to the terms and conditions of
this Agreement, at the Effective Time:

  

(i)     Each share of Company Capital Stock issued and outstanding immediately
prior to the Effective Time (other than shares cancelled and extinguished
pursuant to this Section and Dissenting Shares) shall automatically be converted
into and exchangeable for that number of fully paid and nonassessable shares of
Parent Common Stock equal to the number of shares of Company Capital Stock
multiplied by the Exchange Ratio, such that the post-Merger capital structure of
Parent shall be as set forth in Exhibit B hereto (for the avoidance of doubt,
each share of Company Common Stock, Company Series A Preferred Stock and Company
Series B Preferred Stock shall be converted and exchanged under this Section
2.3(a)(i) in accordance with the terms of the Company’s certificate of
incorporation);

 

 
10

--------------------------------------------------------------------------------

 

 

(ii)     All shares of Company Capital Stock held immediately prior to the
Effective Time by the Company as treasury stock or otherwise, if any, will be
cancelled and extinguished and no payment will be made with respect to those
shares; and

 

(iii)     Each share of Merger Sub Common Stock issued and outstanding
immediately prior to the Effective Time will be converted into and become one
validly issued, fully paid and nonassessable share of common stock of the
Surviving Company, which shall represent all of the issued and outstanding
shares of common stock of the Surviving Company immediately following the
Effective Time.

 

(b)     No fraction of a share of Parent Common Stock will be issued pursuant to
Section , but in lieu thereof each holder of shares of Company Capital Stock who
would otherwise be entitled to a fraction of a share of Parent Common Stock
(after aggregating all fractional shares of Parent Common Stock to be received
by such holder) shall receive from Parent one full share of Parent Common Stock
(i.e., rounded up to the nearest whole share).

 

2.4     Rights of Holders of Certificates Evidencing Company Capital Stock. On
and after the Effective Time and until surrendered for exchange, each
outstanding stock certificate that immediately prior to the Effective Time
represented shares of Company Capital Stock (except Dissenting Shares) shall be
deemed for all purposes, to evidence ownership of and to represent the number of
whole shares of Parent Common Stock into which such shares of Company Capital
Stock shall have been converted pursuant to Section . The record holder of each
such outstanding certificate representing shares of Company Capital Stock,
shall, after the Effective Time, be entitled to vote the shares of Parent Common
Stock into which such shares of Company Capital Stock shall have been converted
on any matters on which the registered holders of Parent Common Stock, as of any
date subsequent to the Effective Time, shall be entitled to vote. In any matters
relating to such certificates of Company Capital Stock, Parent may rely
conclusively upon the record of stockholders maintained by the Company
containing the names and addresses of the holders of record of Company Capital
Stock at the Effective Time.

 

2.5     Procedure for Exchange of Company Capital Stock.

 

(a)     After the Effective Time, holders of certificates theretofore evidencing
outstanding shares of Company Capital Stock (except Dissenting Shares), upon
surrender of such certificates to the corporate secretary of Parent and
execution of a customary letter of transmittal prepared by Parent, shall be
entitled to receive certificates representing the number of shares of Parent
Common Stock into which shares of Company Capital Stock theretofore represented
by the certificates so surrendered are exchangeable as provided in Section
hereof. Parent shall not be obligated to deliver any such shares of Parent
Common Stock to which any former holder of shares of Company Capital Stock is
entitled until such holder surrenders the certificate or certificates
representing such shares. Upon surrender, each certificate evidencing Company
Capital Stock shall be cancelled. If there is a transfer of Company Capital
Stock ownership that is not registered in the transfer records of the Company, a
certificate representing the proper number of shares of Parent Common Stock may
be issued to a Person other than the Person in whose name the certificate so
surrendered is registered if: (i) upon presentation to the corporate secretary
of Parent, such certificate shall be properly endorsed or otherwise be in proper
form for transfer, (ii) the Person requesting such payment shall pay any
transfer or other Taxes required by reason of the issuance of shares of Parent
Common Stock to a Person other than the registered holder of such certificate or
establish to the reasonable satisfaction of Parent that such Tax has been paid
or is not applicable, and (iii) the issuance of such Parent Common Stock shall
not, in the sole discretion of Parent, violate the requirements of the
Regulation D “safe harbor” of the Securities Act with respect to the Private
Placement.

 

 
11

--------------------------------------------------------------------------------

 

 

(b)     All shares of Parent Common Stock issued upon the surrender for exchange
of Company Capital Stock, in accordance with the above terms and conditions
shall be deemed to have been issued and paid in full satisfaction of all rights
pertaining to such shares of Company Capital Stock.

 

(c)     Any shares of Parent Common Stock issued in the Merger will not be
transferable except (i) pursuant to an effective registration statement under
the Securities Act or (ii) upon receipt by Parent of a written opinion of
counsel for the holder reasonably satisfactory to Parent to the effect that the
proposed transfer is exempt from the registration requirements of the Securities
Act and applicable state securities laws. Restrictive legends shall be placed on
all certificates representing shares of Parent Common Stock, issued in the
Merger, unless issued pursuant to an effective registration statement,
substantially as follows:

 

NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND ALL APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS (SUCH FEDERAL AND STATE LAWS, THE “SECURITIES
LAWS”) OR (B) IF THE CORPORATION HAS BEEN FURNISHED WITH AN OPINION OF COUNSEL
FOR THE HOLDER, WHICH OPINION AND COUNSEL SHALL BE REASONABLY SATISFACTORY TO
THE CORPORATION, TO THE EFFECT THAT SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE PROVISIONS OF THE
SECURITIES LAWS.

 

(d)     In the event any certificate for Company Capital Stock shall have been
lost, stolen or destroyed, Parent shall issue in exchange for such lost, stolen
or destroyed certificate, promptly following its receipt of an affidavit of that
fact by the holder thereof, such shares of the Parent Common Stock, as may be
required pursuant to this Agreement; provided, however, that Parent, in its
discretion and as a condition precedent to the issuance thereof, may require the
owner of such lost, stolen or destroyed certificate to deliver a bond in such
sum as it may direct as indemnity against any claim that may be made against
Parent or any other party with respect to the certificate alleged to have been
lost, stolen or destroyed.

 

2.6     Dissenting Shares. Shares of Company Capital Stock held by stockholders
of the Company who have not voted in favor of the adoption of this Agreement or
consented thereto in writing and who have properly exercised and preserved
appraisal rights with respect to those shares in accordance with Section 262 of
the DGCL (“Dissenting Shares”) shall not be converted into or represent a right
to receive shares of Parent Common Stock, pursuant to Section 2.3 above, but the
holders thereof shall be entitled only to such rights as are granted by Section
262 of the DGCL. Each holder of Dissenting Shares who becomes entitled to
payment for such shares pursuant to Section 262 of the DGCL shall receive
payment therefor from the Surviving Company in accordance with such laws;
provided, however, that if any such holder of Dissenting Shares shall have
effectively withdrawn such holder’s demand for appraisal of such shares or
failed to perfect or lost such holder’s right to appraisal and payment of such
shares under Section 262 of the DGCL, such holder or holders (as the case may
be) shall forfeit the right to appraisal of such shares and each such share
shall thereupon be deemed to have been cancelled, extinguished and exchanged, as
of the Effective Time, into and represent the right to receive from Parent
shares of Parent Common Stock, as provided in Section 2.3 above. The Company
shall provide Parent with (a) prompt written notice of any demands received by
the Company for appraisal of shares of Company Capital Stock, any withdrawal of
any such demand and any other demand, notice or instrument delivered to the
Company prior to the Effective Time pursuant to the DGCL that relates to such
demand, and (b) the opportunity to participate in all negotiations and
proceedings with respect to such demands. Except with the prior written consent
of Parent, the Company shall not make any payment with respect to, or settle or
offer to settle, any such demands. Any payments in respect of Dissenting Shares
will be deemed made by the Surviving Company, and no funds or other property
will be provided by Merger Sub.

 

 
12

--------------------------------------------------------------------------------

 

 

2.7     Directors and Officers of the Surviving Company. From and after the
Effective Time, the directors and officers of the Surviving Company shall be the
persons who were directors and officers of the Company immediately prior to the
Effective Time, respectively. These directors and officers of the Surviving
Company shall hold office for the term specified in, and subject to the
provisions contained in, the certificate of incorporation and bylaws of the
Surviving Company and applicable law.

 

Article III
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY

 

Except as set forth in the relevant sections of the Company Disclosure Schedule,
the Company hereby represents and warrants to Parent and Merger Sub as follows:

 

3.1     Organization and Qualification. The Company is, and on the Effective
Date will be, a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has the requisite
corporate power to carry on its business as now conducted. The copies of the
certificate of incorporation and bylaws of the Company that have been made
available to Parent prior to the date of this Agreement are correct and complete
copies of such documents as in effect as of the date hereof, and shall be in
effect on the Effective Date. The Company is, and on the Effective Date will be,
licensed or qualified to do business in every jurisdiction in which the nature
of its business or its ownership of property requires it to be licensed or
qualified, except where the failure to be so licensed or qualified would not
have a Material Adverse Effect on the Company or the Surviving Company.

 

3.2     Authority Relative to this Agreement; Non-Contravention. The execution
and delivery of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby have been duly authorized by the
Board of Directors of the Company and, except for approval of the Merger and
adoption of this Agreement by the affirmative vote of a majority of votes that
holders of the outstanding shares of Company Capital Stock are entitled to cast
(the “Requisite Company Stockholder Vote”), which will be obtained prior to
Closing, no other corporate proceedings on the part of the Company are necessary
to authorize the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby. This Agreement has been duly executed
and delivered by the Company and, assuming it is a valid and binding obligation
of Parent and Merger Sub, constitutes a valid and binding obligation of the
Company enforceable in accordance with its terms except as enforcement may be
limited by general principles of equity whether applied in a court of law or a
court of equity and by bankruptcy, insolvency and similar laws affecting
creditors’ rights and remedies, generally. Except for (a) approvals under
applicable Blue Sky laws and filing of Form D with the SEC, and (b) the filing
of the Certificate of Merger with the Secretary of State of Delaware, no
authorization, consent or approval of, or filing with, any public body, court or
authority is necessary on the part of the Company for the consummation by the
Company of the transactions contemplated by this Agreement, except for such
authorizations, consents, approvals and filings as to which the failure to
obtain or make the same would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect on the Company or the Surviving Company or
adversely affect the consummation of the transactions contemplated hereby.

 

 
13

--------------------------------------------------------------------------------

 

 

3.3     No Conflicts. The Company is not subject to, or obligated under, any
provision of (a) its certificate of incorporation or bylaws, (b) any agreement,
arrangement or understanding, (c) any license, franchise or permit or (d)
subject to obtaining the approvals referred to in the next sentence, any Law,
regulation, order, judgment or decree, which would conflict with, be breached or
violated, or in respect of which a right of termination or acceleration or any
security interest, charge or encumbrance on any of its assets would be created,
by the execution, delivery or performance of this Agreement, or the consummation
of the transactions contemplated hereby, other than any such conflicts,
breaches, violations, rights of termination or acceleration or security
interests, charges or encumbrances which, in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect on the Company or the
Surviving Company.

 

3.4     Capitalization.

 

(a)     As of the date hereof, the Company is authorized to issue (i)
612,000,000 shares of Company Common Stock, of which 6,555,305 shares are issued
and outstanding as of the date of this Agreement; (ii) 251,543,626 shares of
Company Preferred Stock, of which 24,543,626 shares are designated Company
Series A Preferred Stock and 227,000,000 shares are designated Company Series B
Preferred Stock, of which 23,863,302 and 171,199,348 are issued and outstanding
as of the date of this Agreement, respectively. The issued and outstanding
shares of Company Capital Stock are, and at the Effective Time will be, duly
authorized, validly issued, fully paid and nonassessable and not issued in
violation of any preemptive rights and free from any restrictions on transfer
(other than restrictions under the Securities Act or state securities laws) or
any option, lien, pledge, security interest, encumbrance, restriction or charge
of any kind. As of the date hereof, an aggregate of 45,146,118 shares of Company
Common Stock were subject to issuance pursuant to Company Options granted under
the Company Stock Option Plan. All shares of Company Common Stock subject to
issuance under the Company Stock Option Plan, upon issuance in accordance with
the terms and conditions specified in the instruments pursuant to which they are
issuable, will be duly authorized, validly issued, fully paid and
non-assessable. As of the date hereof, an aggregate of 24,299,963 shares of
Company Common Stock were subject to issuance pursuant to Warrants. All shares
of Company Common Stock subject to issuance under the Warrants, upon issuance in
accordance with the terms and conditions specified in the instruments pursuant
to which they are issuable, will be duly authorized, validly issued, fully paid
and non-assessable. Other than as described in Company Disclosure Schedule
3.4(a), the Company has, and at the Effective Time will have, no other equity
securities or securities containing any equity features authorized, issued or
outstanding. Other than as described in Company Disclosure Schedule 3.4(a),
there are no other commitments, agreements or other rights or arrangements
existing which provide for the sale or issuance of common stock or any other
securities by the Company of any kind and there are no rights, subscriptions,
warrants, options, conversion rights or agreements of any kind outstanding to
purchase or otherwise acquire from the Company any shares of Company Capital
Stock or other securities of the Company of any kind, and, there will not be any
such agreements prior to or at the Effective Date. There are, and on the
Effective Date there will be, no commitments, agreements or other obligations
(contingent or otherwise) which may require the Company to repurchase or
otherwise acquire any shares of Company Capital Stock or other securities.
Company Disclosure Schedule 3.4(a) sets forth the names of the holders of record
of all issued and outstanding shares of the Company Capital Stock and their
respective holdings of such securities. To the Knowledge of the Company, the
stockholders providing the Requisite Company Stockholder Vote by written consent
own the shares set forth opposite each such stockholder’s name on such Schedule,
free and clear of any Liens other than any Liens that will be discharged at
Closing or any Liens resulting from applicable securities Laws.

 

(b)     The Company does not have, and on the Effective Date, will not have, any
Subsidiaries, nor does it have any direct or indirect interest in any other
business entity and does not own, and is not party to any contract to acquire,
any equity securities or other securities of any Person or any direct or
indirect equity or ownership interest in any other Person. Except as
contemplated by this Agreement and as set forth on Company Disclosure Schedule
3.4(b), the Company is not a party to, and, to the Company’s Knowledge, there do
not exist any voting trusts, proxies, or other contracts with respect to the
voting of shares of Company Capital Stock.

 

3.5     Government Approvals. Except for the filing of all necessary documents
with the Delaware Secretary of State pursuant to the DGCL, no consent or
approval of, or filing, license, permit or authorization, declaration or
registration with, any Governmental Authority are necessary for the execution
and delivery of this Agreement by the Company, the performance by the Company of
its obligations hereunder and the consummation by the Company of the Merger and
the other transactions contemplated hereby, except where the failure to obtain
such permits, authorizations, consents or approvals or to make such filings or
give such notice would not, individually or in the aggregate, reasonably be
expected to prevent or materially impair the ability of the Company to
consummate the Merger and the other transactions contemplated by this Agreement
or to execute, deliver and perform its obligations pursuant hereto.

 

 
14

--------------------------------------------------------------------------------

 

 

3.6     Litigation. There are no actions, suits, proceedings, orders or
investigations (a “Legal Proceeding”) pending or, to the Knowledge of the
Company, threatened against the Company or its officers, directors, employees or
Affiliates, or the nominees for officer or director of Parent after the
Effective Time, individually or in the aggregate, at law or in equity, or before
or by any federal, state or other governmental department, court, commission,
board, bureau, agency or instrumentality, domestic or foreign, and to the
Knowledge of the Company, there is no reasonable basis for any Legal Proceeding
directly or indirectly involving the Company or its officers, directors,
employees, Affiliates or the nominees for officer or director of Parent after
the Effective Time, individually or in the aggregate. The Company is not a party
to any order, judgment or decree issued by any federal, state or other
governmental department, court, commission, board, bureau, agency or
instrumentality, domestic or foreign.

 

3.7     Brokers or Finders. Other than as set forth on Company Disclosure
Schedule 3.7, neither the Company nor any of its officers, directors, employees
or Affiliates has employed any broker, finder, investment banker or investment
advisor or Person performing similar function, or incurred any liability, for
brokerage commissions, finders’ fees, investment advisory fees or similar
compensation, in connection with the transactions contemplated by this
Agreement.

 

3.8     Tax Matters.

 

(a)     (i) The Company has timely filed (or has had timely filed on its behalf)
all material returns, declarations, reports, estimates, information returns, and
statements, including any schedules and amendments to such documents (“Company
Returns”), required to be filed by it in respect of any Taxes; (ii) all such
Company Returns are complete and accurate in all material respects; (iii) the
Company has timely paid (or has had timely paid on its behalf) all Taxes
required to have been paid by it (whether or not shown on any Company Return);
(iv) the Company has established on the Company Latest Balance Sheet, in
accordance with GAAP, reserves that are adequate for the payment of any Taxes
not yet paid; and (v) the Company has complied with all applicable laws, rules,
and regulations relating to the collection or withholding of Taxes from third
parties (including without limitation employees) and the payment thereof
(including, without limitation, withholding of Taxes under Sections 1441 and
1442 of the Code, or similar provisions under any foreign laws).

 

(b)     There are no liens for Taxes upon any assets of the Company, except
statutory liens for current Taxes not yet due.

 

(c)     No deficiency for any Taxes has been asserted, assessed or proposed
against the Company that has not been finally resolved. No waiver, extension or
comparable consent given by the Company regarding the application of the statute
of limitations with respect to any Taxes or Company Returns is outstanding, nor
is any request for any such waiver or consent pending. There is no pending or
threatened Tax audit or other administrative proceeding or court proceeding with
regard to any Taxes or Company Returns, nor is any such Tax audit or other
proceeding pending, nor has there been any notice to the Company by any Taxing
authority regarding any such Tax audit or other proceeding, or, to the Knowledge
of the Company, is any such Tax audit or other proceeding threatened with regard
to any Taxes or Company Returns. The Company does not expect the assessment of
any additional Taxes of the Company for any period prior to the date hereof and
has no Knowledge of any unresolved questions, claims or disputes concerning the
liability for Taxes of the Company which would exceed the estimated reserves
established on its books and records.

 

 
15

--------------------------------------------------------------------------------

 

 

(d)     Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, either alone or in
combination with any other event (whether contingent or otherwise) will result
in any “parachute payment” under Section 280G of the Code (or any corresponding
provision of state, local, or foreign Tax law).

 

(e)     There is no contract, agreement, plan or arrangement to which the
Company is a party which requires the Company to pay a Tax gross-up,
equalization or reimbursement payment to any Person, including without
limitation, with respect to any Tax-related payments under Section 409A of the
Code or Section 280G of the Code.

 

(f)     The Company is not liable for Taxes of any other Person under Treasury
Regulations section 1.1502-6 or any similar provision of state, local or foreign
Tax law, as a transferee or successor, by Contract or otherwise. The Company is
not a party to any Tax sharing, allocation or indemnification agreement. The
Company has not agreed and is not required, as a result of a change in method of
accounting or otherwise, to include any adjustment under Section 481 of the Code
(or any corresponding provision of state, local or foreign law) in Taxable
income. The Company will not be required to include any item of income in
Taxable income for any Taxable period (or portion thereof) ending after the
Closing Date as a result of any (i) prepaid amount received on or prior to the
Closing Date or (ii) “closing agreement” described in Section 7121 of the Code
(or any similar or corresponding provision of any other Tax law). No claim has
ever been made by a Taxing authority in a jurisdiction where the Company does
not file a Company Return that the Company is subject to Tax imposed by that
jurisdiction. There are no advance rulings in respect of any Tax pending or
issued by any Taxing authority with respect to any Taxes of the Company.

 

(g)     The Company has not been a “distributing corporation” or a “controlled
corporation” (within the meaning of Section 355 of the Code) in a distribution
of stock qualifying for tax-free treatment under Section 355 of the Code.

 

(h)     The Company has not requested any extension of time within which to file
any Company Return, which return has not since been filed.

 

3.9     Affiliate Transactions. No officer, director or employee of the Company,
or any member of the immediate family of any such officer or director or
employee, or any entity in which any of such persons owns any beneficial
interest (collectively “Company Insiders”), has any agreement with the Company
or any interest in any property, real, personal or mixed, tangible or
intangible, used in or pertaining to the business of the Company. Except as set
forth on Company Disclosure Schedule 3.9, the Company is not indebted to any
Company Insider (except for reimbursement of ordinary business expenses) and no
Company Insider is indebted to the Company (except for cash advances for
ordinary business expenses). For purposes of this Section 3.9, the members of
the immediate family of an officer, director or employee shall consist of the
spouse, parents, children or siblings of such officer, director or employee.

 

3.10     Financial Statements. The Company has made available to Parent the
audited balance sheets of the Company as of December 31, 2012 and December 31,
2013, and the related statements of income, changes in stockholders’ equity, and
cash flows of the Company for the years then ended, audited by Burr Pilger
Mayer, Inc. (the “Company Financial Statements”). The Company Financial
Statements were prepared in accordance with GAAP and applied on a consistent
basis during the periods involved (except in each case as described in the notes
thereto) and on that basis present fairly, in all material respects, the
financial position and the results of operations, changes in stockholders’
equity, and cash flows of the Company as of the dates of and for the periods
referred to in the Company Financial Statements.

 

3.11     Books and Records. The books of account, minute books, stock record
books, and other records of the Company, complete copies of which have been made
available to Parent, have been properly kept and contain no inaccuracies except
for inaccuracies that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company. At the Closing, all
of the Company’s records will be in the possession of the Company or its
counsel.

 

 
16

--------------------------------------------------------------------------------

 

 

3.12     No Undisclosed Liabilities. Except as reflected on Company Disclosure
Schedule 3.12 or in the audited balance sheet of the Company at December 31,
2013 (the “Company Latest Balance Sheet”), the Company has no material
liabilities (whether accrued, absolute, contingent, unliquidated or otherwise,
except (a) liabilities which have arisen after the date of the Company Latest
Balance Sheet in the ordinary course of business, (b) liabilities arising or
permitted under this Agreement or the other Transaction Documents, and (c) any
debt financings permitted by the proviso in Section 5.2 hereof, which shall be
exchanged for Parent Common Stock issued in the Private Placement.

 

3.13     Material Changes.  Since the date of the latest Company Financial
Statements, (a) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect, (b)
the Company has not altered its method of accounting, (c) except as set forth in
Company Disclosure Schedule 3.13, the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, (d) except as set forth in Company Disclosure Schedule 3.13,
the Company has not issued any equity or equity-linked securities, (e) there has
been no material change or amendment to, or termination of, any agreement
material to the business of the Company or any of its Subsidiaries, (f) no
executive officer or key employee of the Company or any of its Subsidiaries has
resigned or terminated his employment, and (g) no Legal Proceedings have been
commenced or threatened against the Company or any of its Subsidiaries.

 

3.14     Compliance with Laws.

 

(a)     Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or would not reasonably be expected to
prevent or materially impair the consummation of the transactions contemplated
by this Agreement, the business of the Company has not been, and as of the
Effective Date will not be conducted in violation of any applicable United
States federal, state or local, non-United States, national, provincial or
multinational law, statute or ordinance, common law, or any rule, regulation,
directive, treaty provision, or any applicable judgment, agency requirement,
license or permit of any Governmental Authority (collectively, “Laws”). No
investigation, audit or review by any Governmental Authority with respect to the
Company is pending or, to the Knowledge of the Company, threatened, nor has any
Governmental Authority notified the Company of its intention to conduct the
same, except for (i) such investigations or reviews that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and/or (ii) any investigation or review related to the Merger. As of the date
hereof, the Company has not received any notice or communication of any material
noncompliance with any applicable Laws that has not been cured as of the date
hereof.

 

(b)     The Company holds, to the extent legally required to operate its
business as such businesses is being operated as of the date hereof, all
permits, licenses, clearances, authorizations and approvals from federal, state,
local and foreign authorities (collectively, “Permits”), except for any Permits
for which the failure to obtain or hold would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. No suspension
or cancellation of any Permits of the Company is pending or, to the Knowledge of
the Company, threatened, except for any such suspension or cancellation which
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company and each of its Subsidiaries is in
compliance with the terms of all Permits, except where the failure to be in such
compliance would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

 
17

--------------------------------------------------------------------------------

 

 

3.15     Real Property.

 

(a)     The Company does not own any real property.

 

(b)     Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, the Company and each of its
Subsidiaries has a valid and subsisting leasehold estate in each parcel of real
property demised under a Lease for the full term of the respective Lease free
and clear of any Liens other than Permitted Liens. Company Disclosure Schedule
3.15(b) contains a complete and correct list, as of the date hereof, of the
Leased Real Estate including with respect to each such Lease the date of such
Lease and any material amendments thereto. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(i) all Leases are valid and in full force and effect except to the extent they
have previously expired or terminated in accordance with their terms, and (ii)
neither the Company nor any of its Subsidiaries nor, to the Knowledge of the
Company, no third party, has violated any provision of, or committed or failed
to perform any act which, with or without notice, lapse of time or both would
constitute a default under the provisions of, any Lease. Neither the Company nor
any of its Subsidiaries has assigned, pledged, mortgaged, hypothecated or
otherwise transferred any Lease nor has the Company or any of its Subsidiaries
entered into with any other Person (other than another wholly-owned Subsidiary
of the Company) any sublease, license or other agreement that is material to the
Company and its Subsidiaries, taken as a whole, and that relates to the use or
occupancy of all or any portion of the Leased Real Estate. The Company has
delivered or otherwise made available to Parent true and complete copies of all
Leases (including all material modifications, amendments, supplements, waivers
and side letters thereto) pursuant to which the Company or any of its
Subsidiaries thereof leases, subleases or licenses, as tenant, any Leased Real
Estate.

 

(c)     Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, the Company and each of its
Subsidiaries has good title to, or a valid and binding leasehold interest in,
all the personal property owned by it, free and clear of all Liens, other than
Permitted Liens.

 

3.16     Insurance. Company Disclosure Schedule 3.16 identifies all insurance
policies maintained by, at the expense of or for the benefit the Company or any
Subsidiary, identifies any material claims made thereunder, and includes a
summary of the amounts and types of coverage and the deductibles under each such
insurance policy. Each of the insurance policies identified in Company
Disclosure Schedule 3.16 is in full force and effect. Except as set forth in
Company Disclosure Schedule 3.16, the Company has not received any notice or
other communication regarding any actual or possible (a) cancellation or
invalidation of any insurance policy, (b) refusal of any coverage or rejection
of any claim under any insurance policy, or (c) material adjustment in the
amount of the premiums payable with respect to any insurance policy. With
respect to each such insurance policy: (i) to the Knowledge of the Company, the
policy is legal, valid, binding, enforceable, and in full force and effect; (ii)
none of the Company nor any of its Subsidiaries nor, to the Company’s Knowledge,
any other party to the policy is in breach or default (including with respect to
the payment of premiums or the giving of notices), and, to the Company’s
Knowledge, no event has occurred that, with notice or the lapse of time, would
constitute such a breach or default, or permit termination, modification, or
acceleration, under the policy; and (iii) no party to the policy has repudiated
any provision thereof.

 

3.17     Environmental Matters. Except for such matters as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect:

 

(a)     The Company and its Subsidiaries are, and have been, in compliance with
all Environmental Laws, which compliance includes the possession, maintenance
of, compliance with, or application for, all Permits required under applicable
Environmental Laws for the operation of the business of the Company and its
Subsidiaries as currently conducted.

 

 
18

--------------------------------------------------------------------------------

 

 

(b)     Neither the Company nor any of its Subsidiaries has (i) produced,
processed, manufactured, generated, transported, treated, handled, used, stored,
disposed of or released any Hazardous Substances, except in compliance with
Environmental Laws, at any Leased Real Estate of the Company or its
Subsidiaries, or (ii) exposed any employee or any third party to any Hazardous
Substances under circumstances reasonably expected to give rise to any material
Liability or obligation under any Environmental Law.

 

(c)     Neither the Company nor any of its Subsidiaries has received written
notice of and there is no Legal Proceeding pending, or to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries, alleging any
liability or responsibility under or non-compliance with any Environmental Law
or seeking to impose any financial responsibility for any investigation,
cleanup, removal, containment or any other remediation or compliance under any
Environmental Law. Neither the Company nor any of its Subsidiaries is subject to
any order, judgment or decree or written agreement by or with any Governmental
Authority or third party imposing any material liability or obligation with
respect to any of the foregoing.

 

3.18     Employee Matters.

 

(a)     Company Disclosure Schedule 3.18(a) contains an accurate and complete
list, as of the date hereof, of each material plan, program, policy, agreement,
collective bargaining agreement or other arrangement providing for compensation,
severance, deferred compensation, performance awards, stock or stock-based
awards, fringe, retirement, death, disability or medical benefits or other
employee benefits or remuneration of any kind, including each employment,
severance, retention, change in control or consulting plan, program arrangement
or agreement, in each case whether written or unwritten or otherwise, funded or
unfunded, including each “employee benefit plan,” within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA, which is or has been sponsored,
maintained, contributed to, or required to be contributed to, by the Company or
any of its Subsidiaries for the benefit of any current or former employee,
independent contractor, consultant or director of the Company or any of its
Subsidiaries (each, a “Company Employee”), or with respect to which the Company
or any of its Subsidiaries has or may have any material liability (collectively,
the “Company Employee Plans”).

 

(b)     The Company has made available to Parent correct and complete copies
(or, if a plan is not written, a written description) of all Company Employee
Plans and amendments thereto in each case that are in effect as of the date
hereof, and, to the extent applicable, (i) all related trust agreements, funding
arrangements and insurance contracts now in effect or required in the future as
a result of the transactions contemplated by this Agreement or otherwise, (ii)
the most recent determination letter received regarding the tax-qualified status
of each Company Employee Plan, (iii) the most recent financial statements for
each Company Employee Plan, (iv) the Form 5500 Annual Returns/Reports for the
most recent plan year for each Company Employee Plan, (v) the current summary
plan description for each Company Employee Plan, and (vi) all actuarial
valuation reports related to any Company Employee Plans.

 

(c)     (i) Each Company Employee Plan has been established, administered, and
maintained in all material respects in accordance with its terms and in material
compliance with applicable Laws, including but not limited to ERISA and the
Code; (ii) all the Company Employee Plans that are intended to be qualified
under Section 401(a) of the Code are so qualified and have received timely
determination letters from the IRS and, as of the date hereof, no such
determination letter has been revoked nor, to the Knowledge of the Company, has
any such revocation been threatened, and to the Knowledge of the Company, as of
the date hereof, no circumstance exists that is likely to result in the loss of
such qualified status under Section 401(a) of the Code; (iii) the Company and
its Subsidiaries, where applicable, have timely made all material contributions
and other material payments required by and due under the terms of each Company
Employee Plan and applicable Law, and all benefits accrued under any unfunded
Company Employee Plan have been paid, accrued or otherwise adequately reserved
to the extent required by, and in accordance with GAAP; (iv) except to the
extent limited by applicable Law, each Company Employee Plan can be amended,
terminated or otherwise discontinued after the Effective Time in accordance with
its terms, without material liability to Parent, the Company or any of its
Subsidiaries (other than ordinary administration expenses and in respect of
accrued benefits thereunder); (v) as of the date hereof, there are no material
audits, inquiries or Legal Proceedings pending or, to the Knowledge of the
Company, threatened by the IRS or the U.S. Department of Labor, or any similar
Governmental Authority with respect to any Company Employee Plan; (vi) as of the
date hereof, there are no material Legal Proceedings pending, or, to the
Knowledge of the Company, threatened with respect to any Company Employee Plan
(in each case, other than routine claims for benefits); and (vii) to the
Knowledge of the Company, neither the Company nor any of its Subsidiaries has
engaged in a transaction that could subject the Company or any Subsidiary to a
tax or penalty imposed by either Section 4975 of the Code or Section 502(i) of
ERISA.

 

 
19

--------------------------------------------------------------------------------

 

 

(d)     No Company Employee Plan provides post-termination or retiree welfare
benefits to any person for any reason, except as may be required by COBRA or
other applicable Law, and neither the Company nor any Company ERISA Affiliate
has any liability to provide post-termination or retiree welfare benefits to any
person or ever represented, promised or contracted to any Company Employee
(either individually or to Company Employees as a group) or any other person
that such Company Employee(s) or other person would be provided with
post-termination or retiree welfare benefits, except to the extent required by
COBRA or other applicable Law.

 

(e)     No Company Employee Plan has within the three years prior to the date
hereof, been the subject of an examination or audit by a Governmental Authority
or is the subject of an application or filing under, or is a participant in, an
amnesty, voluntary compliance, self-correction or similar program sponsored by
any Governmental Authority.

 

(f)     Each Company Employee Plan that is subject to Section 409A of the Code
has been operated in compliance with such section and all applicable regulatory
guidance (including, without limitation, proposed regulations, notices, rulings,
and final regulations).

 

(g)     Each of the Company and its Subsidiaries complies in all material
respects with the applicable requirements of COBRA or any similar state statute
with respect to each Company Employee Plan that is a group health plan within
the meaning of Section 5000(b)(1) of the Code or such state statute.

 

(h)     Neither the execution of this Agreement, the consummation of the Merger,
nor any of the transactions contemplated by this Agreement will (either alone or
upon the occurrence of any additional or subsequent events): (i) entitle any
current or former director, employee, contractor or consultant of the Company to
severance pay or any other payment; (ii) accelerate the time of payment,
funding, or vesting, or increase the amount of compensation due to any such
individual, (iii) limit or restrict the right of the Company to merge, amend or
terminate any Company Employee Plan, (iv) increase the amount payable or result
in any other material obligation pursuant to any Company Employee Plan, or (v)
result in “excess parachute payments” within the meaning of Section 280G(b) of
the Code.

 

(i)     The Company and each of its Subsidiaries: (i) is in compliance with all
applicable Laws and agreements respecting hiring, employment, termination of
employment, plant closing and mass layoff, employment discrimination,
harassment, retaliation and reasonable accommodation, leaves of absence, terms
and conditions of employment, wages and hours of work, employee health and
safety, leasing and supply of temporary and contingent staff, engagement of
independent contractors, including proper classification of same, payroll taxes,
and immigration with respect to Company Employees and contingent workers; and
(ii) is in compliance with all applicable Laws relating to the relations between
it and any labor organization, trade union, work council or other body
representing Company Employees, except, in the case of clauses (i) and (ii)
immediately above, where the failure to be in compliance with the foregoing
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

 
20

--------------------------------------------------------------------------------

 

 

(j)     Neither Company nor any of its Subsidiaries is party to, or subject to,
any collective bargaining agreement or other agreement with any labor
organization, work council or trade union with respect to any of its or their
operations. No material work stoppage, slowdown or labor strike against the
Company or any of its Subsidiaries with respect to employees who are employed
within the United States is pending, threatened or has occurred in the last two
(2) years, and, to the Knowledge of the Company, no material work stoppage,
slowdown or labor strike against the Company or any of its Subsidiaries with
respect to employees who are employed outside the United States is pending,
threatened or has occurred in the last two (2) years. As of the date hereof,
none of the Company Employees are represented by a labor organization, work
council or trade union and, to the Knowledge of the Company, there is no
organizing activity, Legal Proceeding, election petition, union card signing or
other union activity or union corporate campaigns of or by any labor
organization, trade union or work council directed at the Company or any of its
Subsidiaries, or any Company Employees. As of the date hereof, there are no
Legal Proceedings, government investigations, or labor grievances pending, or,
to the Knowledge of the Company, threatened relating to any employment related
matter involving any Company Employee or applicant, including, but not limited
to, charges of unlawful discrimination, retaliation or harassment, failure to
provide reasonable accommodation, denial of a leave of absence, failure to
provide compensation or benefits, unfair labor practices, or other alleged
violations of Law, except for any of the foregoing which would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(k)      Neither the Company nor any Company ERISA Affiliate has at any time
contributed to or had any obligation to contribute to, or has had any liability
(contingent or otherwise) with respect to (i) any "multiemployer plan", as that
term is defined in Section 4001 of ERISA; (ii) any "employee benefit plan"
subject to Title IV of ERISA or Section 412 of the Code; or (iii) any "multiple
employer welfare arrangement" within the meaning of Section 3(40) of ERISA.

 

3.19     Intellectual Property.

 

(a)     Company Disclosure Schedule 3.19(a) contains a true and complete list,
as of the date hereof, of all: (i) Company-Owned IP that is the subject of any
issuance, registration, certificate, application or other filing by, to or with
any Governmental Authority or authorized private registrar, including registered
trademarks, registered copyrights, issued patents, domain name registrations and
pending applications for any of the foregoing; and (ii) material unregistered
Company-Owned IP.

 

(b)     The Company and its Subsidiaries are the sole and exclusive owner of all
right, title and interest in and to, or has the valid right to use all
Intellectual Property used or held for use in or necessary for the conduct of
the business of the Company and its Subsidiaries as currently conducted and
contemplated (the “Company IP”), free and clear of all liens, except as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)     The Company and its Subsidiaries’ rights in the Company-Owned IP are
valid, subsisting and enforceable, except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Company
and each of its Subsidiaries has taken reasonable steps to maintain the Company
IP and to protect and preserve the confidentiality of all trade secrets included
in the Company IP, except where the failure to take such actions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(d)     Company Disclosure Schedule 3.19(d) contains a complete and accurate
list of all Company IP Agreements, other than licenses for shrinkwrap, clickwrap
or other similar commercially available off-the-shelf software that has not been
modified or customized by a third party for the Company or any of its
Subsidiaries. The consummation of the transactions contemplated hereunder will
not result in the loss or impairment of any rights of the Company or any of its
Subsidiaries under any of the Company IP Agreements, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

 
21

--------------------------------------------------------------------------------

 

 

(e)     Except as would not be reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (i) the conduct of the businesses
of the Company and its Subsidiaries has not infringed, misappropriated or
otherwise violated, and is not infringing, misappropriating or otherwise
violating, any Intellectual Property of any other Person; and (ii) to the
Knowledge of the Company and its Subsidiaries, no third party is infringing
upon, violating or misappropriating any Company IP.

 

(f)     There are no Legal Proceedings pending or, to the Knowledge of the
Company and its Subsidiaries, threatened: (i) alleging any infringement,
misappropriation or violation of the Intellectual Property of any Person by the
Company or any of its Subsidiaries; (ii) challenging the validity,
enforceability or ownership of any Company-Owned IP or the Company or any of its
Subsidiaries’ rights with respect to any Company IP, in each case except for
such Legal Proceedings that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company and its
Subsidiaries are not subject to any outstanding order, judgment or decree that
restricts or impairs the use of any Company IP, except where compliance with
such order, judgment or decree would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

3.20     Investment Company.     The Company is not, as of the date of this
Agreement, nor upon the Closing will be, an “investment company,” a company
controlled by an “investment company,” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended.

 

3.21     Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor any director, officer, employee nor, to the Knowledge of the
Company, agent or Affiliate of the Company or any of its Subsidiaries has (a)
while acting on behalf of the Company or any of its Subsidiaries (i) made or
agreed to make any contribution, payment, gift or entertainment to, or accepted
or received any contributions, payments, gifts or entertainment from, any
government official or employee, political party or agent or any candidate for
any federal, state, local or foreign public office, where either the
contribution, payment or gift or the purpose thereof was in violation of Law or
(ii) engaged in or otherwise knowingly participated in, assisted or facilitated
any transaction that is prohibited by any applicable embargo or related trade
restriction imposed by the United States Office of Foreign Assets Control or any
other agency of the United States government or (b) made any unlawful payment to
any government official or employee or to any political party or campaign or
violated any provision of the Foreign Corrupt Practices Act of 1977, as amended.

 

3.22     Application of Takeover Provisions. There is no control share
acquisition, business combination, or other similar takeover, anti-takeover,
moratorium, fair price, interested shareholder or similar provision under the
certificate of incorporation and bylaws of the Company or the DGCL applicable to
the transactions contemplated hereby, including the Merger. The Company has
never, and as of the Effective Date, will have never adopted any shareholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Company Common Stock or a change in control of the Company.

 

3.23     Information. None of the information supplied or to be supplied by the
Company or any Affiliate or representative of the Company for inclusion or
incorporation by reference in the Proxy Statement will at the time the Proxy
Statement is first mailed and at the time of the Parent Shareholders Meeting,
and none of the information supplied or to be supplied by the Company or any
Affiliate or representative of the Company for inclusion or incorporation by
reference in any other SEC filing of Parent in connection with the transaction
contemplated by this Agreement will at the time of its filing with the SEC,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

 
22

--------------------------------------------------------------------------------

 

 

3.24     Accredited Investors. To the Company’s Knowledge, no more than an
aggregate of thirty-five (35) of the Company’s stockholders are not “accredited
investors” within the meaning of Regulation D promulgated by the SEC under the
Securities Act.

 

3.25     Solvency. As of the Effective Time, assuming satisfaction of the
conditions to the Company’s obligation to consummate the Merger as set forth
herein, assuming that the representations and warranties of Parent under Article
IV are true and correct in all material respects, and after giving effect to all
of the transactions contemplated by this Agreement, the Private Placement and
RenalGuard Spinoff, and payment of all related fees and expenses, the Surviving
Company and Parent will be Solvent.

 

3.26     No Other Information. The Company acknowledges that Parent and Merger
Sub make no representations or warranties as to any matter whatsoever except as
expressly set forth in Article IV. The representations and warranties set forth
in Article IV are made solely by Parent and Merger Sub, and no Representative of
Parent or Merger Sub shall have any responsibility or liability related thereto.

 

3.27     Access to Information; Disclaimer. The Company acknowledges and agrees
that it (a) has had an opportunity to discuss the business of Parent and its
Subsidiaries with the management of Parent, (b) has had reasonable access to (i)
the books and records of Parent and its Subsidiaries and (ii) the electronic
dataroom maintained by Parent for purposes of the transactions contemplated by
this Agreement, (c) has been afforded the opportunity to ask questions of and
receive answers from officers of Parent and (d) has conducted its own
independent investigation of Parent and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, and has not relied on any
representation, warranty or other statement by any Person on behalf of Parent or
any of its Subsidiaries, other than the representations and warranties of Parent
expressly contained in Article IV of this Agreement and that all other
representations and warranties are specifically disclaimed.

 

 

Article IV
REPRESENTATIONS AND WARRANTIES
OF Parent AND MERGER SUB

 

Except as set forth in the corresponding sections of the Parent Disclosure
Schedule and Parent SEC Filings (other than any risk factors set forth therein),
Parent and Merger Sub hereby represent and warrant to the Company as follows:

 

4.1     Organization and Qualification. Each of Parent and Merger Sub (a) is and
on the Effective Date will be a legal entity duly organized or incorporated (as
applicable), validly existing and in good standing (to the extent the relevant
jurisdiction recognizes such concept of good standing) under the Laws of its
respective jurisdiction of organization or incorporation (as applicable), (b)
has, and on the Effective Date will have, the requisite corporate power to carry
on their respective businesses as now conducted, and (c) is qualified to do
business and in good standing (to the extent the relevant jurisdiction
recognizes such concept of good standing) as a foreign corporation where the
ownership, leasing or operation of its assets or properties or conduct of its
business requires such qualification, except where the failure to be so
organized, qualified or in good standing, would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Parent,
Merger Sub, or the Surviving Company. Parent has heretofore made available to
the Company accurate and complete copies of its Articles of Continuance and
By-Law No. 1, each as amended and in effect as of the date of this Agreement
(the “Parent Organization Documents”) and the certificate of incorporation and
bylaws of Merger Sub, each as amended to date and as currently in effect (the
“Merger Sub Organization Documents”). Neither Parent nor Merger Sub is in
violation of any Parent Organization Document or Merger Sub Organization
Document, as the case may be.

 

 
23

--------------------------------------------------------------------------------

 

 

4.2     Authority Relative to this Agreement; Non-Contravention. Each of Parent
and Merger Sub has the requisite corporate power and authority to enter into
this Agreement, and to carry out its obligations hereunder. The execution and
delivery of this Agreement by Parent and Merger Sub, and the consummation by
Parent and Merger Sub of the transactions contemplated hereby have been duly
authorized by the respective Boards of Directors of Parent and Merger Sub.
Subject only to the adoption of this Agreement by Parent as the sole stockholder
of Merger Sub and the adoption of the Parent Voting Matters by the affirmative
vote of such number of votes of those who attend in person or by proxy and vote
at the Parent Shareholder Meeting necessary to approve each of the Parent Voting
Matters (the “Requisite Parent Shareholder Vote”), obtained prior to Closing, no
further corporate proceedings on the part of Parent or Merger Sub are necessary
to authorize the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby or will otherwise be sought by Parent.
This Agreement has been duly executed and delivered by Parent and Merger Sub
and, assuming it is a valid and binding obligation of the Company, constitutes a
valid and binding obligation of Parent and Merger Sub enforceable in accordance
with its terms except as enforcement may be limited by general principles of
equity whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally.
Except for (a) approvals under applicable Blue Sky laws and the filing of Form D
with the SEC and (b) the filing of the Certificate of Merger with the Delaware
Secretary of State, no authorization, consent or approval of, or filing with,
any public body, court or authority is necessary on the part of Parent or Merger
Sub for the consummation by Parent or Merger Sub of the transactions
contemplated by this Agreement, except for such authorizations, consents,
approvals and filings as to which the failure to obtain or make the same would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect
on Parent or Merger Sub, or adversely affect the consummation of the
transactions contemplated hereby.

 

4.3     No Conflicts. Neither Parent nor Merger Sub is subject to, or obligated
under, any provision of (a) the Parent Organization Documents or the Merger Sub
Organization Documents, as applicable, (b) any agreement, arrangement or
understanding, (c) any license, franchise or permit, or (d) subject to obtaining
the approvals referred to in the next sentence, any law, regulation, order,
judgment or decree, which would conflict with, be breached or violated, or in
respect of which a right of termination or acceleration or any security
interest, charge or encumbrance on any of their respective assets would be
created, by the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby, other than any such
conflicts, breaches, violations, rights of termination or acceleration or
security interests, charges or encumbrances which, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect on Parent or Merger
Sub.

 

4.4     Capitalization.

 

(a)     Notwithstanding any disclosures or information to the contrary in any
Parent SEC Filing, Parent is authorized to issue an unlimited number of shares
of Parent Preferred Stock, and an unlimited number of shares of Parent Common
Stock, of which no shares and 124,998,195 shares are currently issued and
outstanding, respectively. The issued and outstanding shares of the share
capital of Parent are duly authorized, validly issued, fully paid and
nonassessable and not issued in violation of any preemptive rights or applicable
law or regulation and free from any restrictions on transfer (other than
restrictions under the Securities Act or state securities laws) or any option,
lien, pledge, security interest, encumbrance, restriction or charge of any kind.
There are, and on the Effective Date there will be, no agreements or other
obligations (contingent or otherwise) which may require Parent to repurchase or
otherwise acquire any shares of the Parent Capital Stock.

 

 
24

--------------------------------------------------------------------------------

 

 

(b)     Except as set forth on Parent Disclosure Schedule 4.4, (i) Parent has,
and at the Effective Time will have, no other securities, including equity
securities or securities containing any equity features authorized, issued or
outstanding; (ii) Parent has not at any time granted any stock options,
restricted stock, restricted stock units, phantom stock, performance stock or
other compensatory equity or equity-linked awards; and (iii) there are no
commitments, obligations, agreements or other rights or arrangements (contingent
or otherwise) existing which provide for the sale or issuance of capital stock
by Parent and there are no rights, subscriptions, warrants, options, conversion
rights or agreements of any kind (contingent or otherwise) outstanding to
purchase or otherwise acquire from Parent any shares of capital stock or other
securities of Parent of any kind, and there will not be any of the foregoing
prior to or at the Effective Time.

 

(c)     Parent is not a party to, and, to Parent’s Knowledge, there do not
exist, any voting trusts, proxies, or other contracts with respect to the voting
of shares of capital stock of Parent.

 

(d)     The authorized capital of Merger Sub consists of 1,000 shares of common
stock, par value $0.001 per share, all of which are, and at the Effective Time
will be, issued and outstanding and held of record by Parent. The issued and
outstanding shares of capital stock of Merger Sub are, and at the Effective Time
will be, duly authorized, validly issued, fully paid and nonassessable and have
not been issued in violation of any preemptive rights or any applicable law or
regulation, and free from any restrictions on transfer (other than restrictions
under the Securities Act or state securities laws) or any option, lien, pledge,
security interest, encumbrance, restriction or charge of any kind. There are no
rights, subscriptions, warrants, options, conversion rights or agreements of any
kind outstanding to purchase or otherwise acquire from Merger Sub any shares of
capital stock or other securities of Merger Sub of any kind, and there will not
be any such agreements prior to or at the Effective Time. Merger Sub has not at
any time granted any stock options, restricted stock, restricted stock units,
phantom stock, performance stock or other compensatory equity or equity-linked
awards. There are, and at the Effective Time, there will be, no commitments,
agreements or other obligations (contingent or otherwise) which may require
Merger Sub to repurchase or otherwise acquire any shares of its capital stock.

 

4.5     Government Approvals. Except for (a) compliance with the applicable
requirements of the Exchange Act, (b) the filing of all necessary documents with
the Delaware Secretary of State pursuant to the DGCL and (c) the filing of all
necessary documents with the Yukon Territories Registrar of Corporations, no
consent or approval of, or filing, license, permit or authorization, declaration
or registration with, any Governmental Authority are necessary for the execution
and delivery of this Agreement by Parent or Merger Sub, the performance by
Parent and Merger Sub of their respective obligations hereunder and the
consummation by Parent and Merger Sub of the Merger and the other transactions
contemplated hereby, except where the failure to obtain such permits,
authorizations, consents or approvals or to make such filings or give such
notice would not, individually or in the aggregate, reasonably be expected to
prevent or materially impair the ability of Parent and Merger Sub to consummate
the Merger and the other transactions contemplated by this Agreement or to
execute, deliver and perform its obligations pursuant hereto.

 

4.6     Exchange Act Reports; Financial Statements.

 

(a)     Since January 1, 2011, Parent has filed all reports, forms, financial
statements and documents that it was required to file with the SEC pursuant to
the Exchange Act (the “Parent Previous Filings”). Parent shall notify the
Company as soon as practicable and in writing of the filing of any additional
forms, reports or documents with the SEC by Parent after the date hereof and
prior to the Effective Time (together with the Parent Previous Filings, the
“Parent SEC Filings”). As of their respective filing dates (or if amended or
superseded by a subsequent filing prior to the date of this Agreement, on the
date of such amending or superseding filing), each of the Parent SEC Filings (i)
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (ii) complied as to form in all material respects with the
Exchange Act and the applicable rules and regulations of the SEC promulgated
thereunder, except (with respect each of clauses (i) and (ii)), to the extent
that the information in any such Parent SEC Filing has been amended or
superseded by a later Parent SEC Filing.

 

 
25

--------------------------------------------------------------------------------

 

 

(b)     The financial statements (including footnotes thereto) included in or
incorporated by reference into the Parent SEC Filings (the “Parent Financial
Statements”) complied as to form in all material respects with the Exchange Act
and the applicable accounting requirements, rules and regulations of the SEC
promulgated thereunder as of their respective dates and have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as otherwise noted therein). The Parent Financial Statements fairly
present in all material respects the financial condition of Parent as of the
dates thereof and results of operations, cash flows and stockholders’ equity for
the periods referred to therein (subject, in the case of unaudited Parent
Financial Statements, to normal recurring year-end adjustments). There has been
no change in Parent accounting policies except as described in the notes to the
Parent Financial Statements.

 

4.7     Litigation. There are no Legal Proceedings pending or, to the Knowledge
of Parent, threatened against Parent, Merger Sub, or Parent’s officers,
directors or employees, individually or in the aggregate, at law or in equity,
or before or by any federal, state or other governmental department, court,
commission, board, bureau, agency or instrumentality, domestic or foreign, and
to the Knowledge of Parent, there is no reasonable basis for any Legal
Proceeding directly or indirectly involving Parent, Merger Sub, or Parent’s
officers, directors, or employees, individually or in the aggregate. Neither
Parent nor Merger Sub are a party to any order, judgment or decree issued by any
federal, state or other governmental department, court, commission, board,
bureau, agency or instrumentality, domestic or foreign.

 

4.8     Subsidiaries; Merger Sub. Parent owns all of the outstanding shares of
capital stock of its Subsidiaries and all such shares are duly authorized,
validly issued, fully paid and nonassessable and not subject to preemptive
rights or encumbrances. Merger Sub was formed solely for the purpose of engaging
in the transactions contemplated hereby and, except for obligations or
liabilities incurred in connection with its incorporation or organization and
the transactions contemplated by this Agreement and except for this Agreement
and any other agreements or arrangements contemplated hereby or thereby, Merger
Sub has not incurred, directly or indirectly, any obligations or liabilities or
engaged in any business activities of any type or kind whatsoever or entered
into any agreements or arrangements with any Person.

 

4.9     No Brokers or Finders. None of Parent or any of its officers, directors,
employees or Affiliates has employed any broker, finder, investment banker or
investment advisor or Person performing a similar function, or incurred any
liability for brokerage commissions, finders’ fees, investment advisory fees or
similar compensation in connection with the transactions contemplated by this
Agreement.

 

4.10     Tax Matters.

 

(a)     (i) Each of Parent and Merger Sub has timely filed (or has had timely
filed on its behalf) all material returns, declarations, reports, estimates,
information returns, and statements, including any schedules and amendments to
such documents (“Parent Returns”), required to be filed by it in respect of any
Taxes; (ii) all such Parent Returns are complete and accurate in all material
respects; (iii) each of Parent and Merger Sub has timely paid (or has had timely
paid on its behalf) all Taxes required to have been paid by it (whether or not
shown on any Parent Return); (iv) Parent has established on the Parent Latest
Balance Sheet, in accordance with GAAP, reserves that are adequate for the
payment of any Taxes not yet paid; and (v) each of Parent and Merger Sub has
complied with all applicable laws, rules, and regulations relating to the
collection or withholding of Taxes from third parties (including without
limitation employees) and the payment thereof (including, without limitation,
withholding of Taxes under Sections 1441 and 1442 of the Code, or similar
provisions under any foreign laws).

 

 
26

--------------------------------------------------------------------------------

 

 

(b)     There are no liens for Taxes upon any assets of Parent or Merger Sub,
except statutory liens for current Taxes not yet due.

 

(c)     No deficiency for any Taxes has been asserted, assessed or proposed
against Parent or Merger Sub that has not been finally resolved. No waiver,
extension or comparable consent given by Parent or Merger Sub regarding the
application of the statute of limitations with respect to any Taxes or Parent
Returns is outstanding, nor is any request for any such waiver or consent
pending. There is no pending or threatened Tax audit or other administrative
proceeding or court proceeding with regard to any Taxes or Parent Returns, nor
is any such Tax audit or other proceeding pending, nor has there been any notice
to Parent or Merger Sub by any Taxing authority regarding any such Tax audit or
other proceeding, or, to the Knowledge of Parent, is any such Tax audit or other
proceeding threatened with regard to any Taxes or Parent Returns. Parent does
not expect the assessment of any additional Taxes of Parent or Merger Sub for
any period prior to the date hereof and has no Knowledge of any unresolved
questions, claims or disputes concerning the liability for Taxes of Parent which
would exceed the estimated reserves established on its books and records.

 

(d)     Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, either alone or in
combination with any other event (whether contingent or otherwise) will result
in any “parachute payment” under Section 280G of the Code (or any corresponding
provision of state, local, or foreign Tax law).

 

(e)     There is no contract, agreement, plan or arrangement to which Parent or
Merger Sub is a party which requires Parent or Merger Sub to pay a Tax gross-up,
equalization or reimbursement payment to any Person, including without
limitation, with respect to any Tax-related payments under Section 409A of the
Code or Section 280G of the Code.

 

(f)     Neither Parent nor Merger Sub is liable for Taxes of any other Person
under Treasury Regulations section 1.1502-6 or any similar provision of state,
local or foreign Tax law, as a transferee or successor, by Contract or
otherwise. Neither Parent nor Merger Sub is a party to any Tax sharing,
allocation or indemnification agreement. Neither Parent nor Merger Sub has
agreed nor is required, as a result of a change in method of accounting or
otherwise, to include any adjustment under Section 481 of the Code (or any
corresponding provision of state, local or foreign law) in Taxable income.
Neither Parent nor Merger Sub will be required to include any item of income in
Taxable income for any Taxable period (or portion thereof) ending after the
Closing Date as a result of any (i) prepaid amount received on or prior to the
Closing Date or (ii) “closing agreement” described in Section 7121 of the Code
(or any similar or corresponding provision of any other Tax law). No claim has
ever been made by a Taxing authority in a jurisdiction where Parent or Merger
Sub does not file a Return that Parent or Merger Sub is subject to Tax imposed
by that jurisdiction. There are no advance rulings in respect of any Tax pending
or issued by any Taxing authority with respect to any Taxes of Parent.

 

(g)     Neither Parent nor Merger Sub has been a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355 of the Code) in a
distribution of stock qualifying for tax-free treatment under Section 355 of the
Code.

 

(h)     Neither Parent nor Merger Sub has requested any extension of time within
which to file any Parent Return, which return has not since been filed.

 

4.11     Affiliate Transactions. No officer, director or employee of Parent, or
any member of the immediate family of any such officer or director or employee,
or any entity in which any of such persons owns any beneficial interest
(collectively “Parent Insiders”), has any agreement with Parent or any interest
in any property, real, personal or mixed, tangible or intangible, used in or
pertaining to the business of Parent. Parent is not indebted to any Parent
Insider (except for reimbursement of ordinary business expenses) and no Parent
Insider is indebted to Parent (except for cash advances for ordinary business
expenses). For purposes of this Section , the members of the immediate family of
an officer, director or employee shall consist of the spouse, parents, children
or siblings of such officer, director or employee.

 

 
27

--------------------------------------------------------------------------------

 

 

4.12     Compliance with Laws; Permits.

 

(a)     Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or would not reasonably be expected to
prevent or materially impair the consummation of the transactions contemplated
by this Agreement, the businesses of Parent and Merger Sub have not been, and as
of the Effective Date will not be conducted in violation of any applicable Laws.
No investigation, audit or review by any Governmental Authority with respect to
Parent or Merger Sub is pending or, to the Knowledge of Parent, threatened, nor
has any Governmental Authority notified Parent or Merger Sub of its intention to
conduct the same, except for (i) such investigations or reviews that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and/or (ii) any investigation or review related to the Merger. As
of the date hereof, Parent and/or Merger Sub have not received any notice or
communication of any material noncompliance with any applicable Laws that has
not been cured as of the date hereof.

 

(b)     To the Knowledge of Parent, neither Parent nor Merger Sub has solicited,
received, paid or offered to pay any remuneration, directly or indirectly,
overtly or covertly, in cash or kind for the purpose of making or receiving any
referral that violated an anti-corruption Law.

 

4.13     Validity of the Parent Capital Stock. The shares of Parent Common Stock
to be issued to holders of Company Capital Stock, pursuant and by virtue of the
Merger, will be, when issued, duly authorized, validly issued, fully paid and
nonassessable, free of preemptive rights and, provided that the information set
forth in each Stockholder Questionnaire is accurate in all material respects,
not issued in violation of any applicable law or regulation.

 

4.14     Books and Records. The books of account, minute books, stock record
books, and other records of Parent, complete copies of which have been made
available to the Company, have been properly kept and contain no inaccuracies
except for inaccuracies that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Parent. At the
Closing, all of Parent’s records will be in the possession of Parent or its
counsel.

 

4.15     Real Property.

 

(a)     None of Parent or any of its Subsidiaries owns any real property.

 

(b)     Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, Parent has a valid and subsisting
leasehold estate in each parcel of real property demised under a Lease for the
full term of the respective Lease free and clear of any Liens other than
Permitted Liens. Parent Disclosure Schedule 4.15(b) contains a complete and
correct list, as of the date hereof, of the Leased Real Estate including with
respect to each such Lease the date of such Lease and any material amendments
thereto. Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (i) all Leases are valid and in full
force and effect except to the extent they have previously expired or terminated
in accordance with their terms, and (ii) neither Parent nor, to the Knowledge of
Parent, any third party, has violated any provision of, or committed or failed
to perform any act which, with or without notice, lapse of time or both would
constitute a default under the provisions of, any Lease. Parent has not
assigned, pledged, mortgaged, hypothecated or otherwise transferred any Lease
and Parent has not entered into with any other Person (other than another
wholly-owned Subsidiary of Parent) any sublease, license or other agreement that
is material to Parent, taken as a whole, and that relates to the use or
occupancy of all or any portion of the Leased Real Estate. Parent has delivered
or otherwise made available to Parent true and complete copies of all Leases
(including all material modifications, amendments, supplements, waivers and side
letters thereto) pursuant to which Parent leases, subleases or licenses, as
tenant, any Leased Real Estate.

 

 
28

--------------------------------------------------------------------------------

 

 

(c)     Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, Parent has good title to, or a valid
and binding leasehold interest in, all the personal property owned by it, free
and clear of all Liens, other than Permitted Liens.

 

4.16     Insurance. Parent Disclosure Schedule 4.16 identifies all insurance
policies maintained by, at the expense of or for the benefit Parent, identifies
any material claims made thereunder, and includes a summary of the amounts and
types of coverage and the deductibles under each such insurance policy. Each of
the insurance policies identified in Parent Disclosure Schedule 4.16 is in full
force and effect. Except as set forth in Parent Disclosure Schedule 4.16, Parent
has not received any notice or other communication regarding any actual or
possible (a) cancellation or invalidation of any insurance policy, (b) refusal
of any coverage or rejection of any claim under any insurance policy, or (c)
material adjustment in the amount of the premiums payable with respect to any
insurance policy. With respect to each such insurance policy: (i) to the
Knowledge of Parent, the policy is legal, valid, binding, enforceable, and in
full force and effect; (ii) neither Parent nor, to Parent’s Knowledge, any other
party to the policy is in breach or default (including with respect to the
payment of premiums or the giving of notices), and, to Parent’s Knowledge, no
event has occurred that, with notice or the lapse of time, would constitute such
a breach or default, or permit termination, modification, or acceleration, under
the policy; and (iii) no party to the policy has repudiated any provision
thereof.

 

4.17     Environmental Matters. Except for such matters as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect:

 

(a)     Parent is, and has been, in compliance with all Environmental Laws,
which compliance includes the possession, maintenance of, compliance with, or
application for, all Permits required under applicable Environmental Laws for
the operation of the business of Parent as currently conducted.

 

(b)     Parent has not (i) produced, processed, manufactured, generated,
transported, treated, handled, used, stored, disposed of or released any
Hazardous Substances, except in compliance with Environmental Laws, at any
Leased Real Estate of Parent, or (ii) exposed any employee or any third party to
any Hazardous Substances under circumstances reasonably expected to give rise to
any material Liability or obligation under any Environmental Law.

 

(c)     Parent has not received written notice of and there is no Legal
Proceeding pending, or to the Knowledge of Parent, threatened against Parent,
alleging any liability or responsibility under or non-compliance with any
Environmental Law or seeking to impose any financial responsibility for any
investigation, cleanup, removal, containment or any other remediation or
compliance under any Environmental Law. Parent is not subject to any order,
judgment or decree or written agreement by or with any Governmental Authority or
third party imposing any material liability or obligation with respect to any of
the foregoing.

 

4.18     Employee Matters.

 

(a)     Parent Disclosure Schedule 4.18(a) contains an accurate and complete
list, as of the date hereof, of each material plan, program, policy, agreement,
collective bargaining agreement or other arrangement providing for compensation,
severance, deferred compensation, performance awards, stock or stock-based
awards, fringe, retirement, death, disability or medical benefits or other
employee benefits or remuneration of any kind, including each employment,
severance, retention, change in control or consulting plan, program arrangement
or agreement, in each case whether written or unwritten or otherwise, funded or
unfunded, including each “employee benefit plan,” within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA, which is or has been sponsored,
maintained, contributed to, or required to be contributed to, by Parent for the
benefit of any current or former employee, independent contractor, consultant or
director of Parent (each, a “Parent Employee”), or with respect to which Parent
has or may have any material liability (collectively, the “Parent Employee
Plans”).

 

 
29

--------------------------------------------------------------------------------

 

 

(b)     Parent has made available to the Company correct and complete copies
(or, if a plan is not written, a written description) of all Parent Employee
Plans and amendments thereto in each case that are in effect as of the date
hereof, and, to the extent applicable, (i) all related trust agreements, funding
arrangements and insurance contracts now in effect or required in the future as
a result of the transactions contemplated by this Agreement or otherwise, (ii)
the most recent determination letter received regarding the tax-qualified status
of each Parent Employee Plan, (iii) the most recent financial statements for
each Parent Employee Plan, (iv) the Form 5500 Annual Returns/Reports for the
most recent plan year for each Parent Employee Plan, (v) the current summary
plan description for each Parent Employee Plan, and (vi) all actuarial valuation
reports related to any Parent Employee Plans.

 

(c)     (i) Each Parent Employee Plan has been established, administered, and
maintained in all material respects in accordance with its terms and in material
compliance with applicable Laws, including but not limited to ERISA and the
Code; (ii) all the Parent Employee Plans that are intended to be qualified under
Section 401(a) of the Code are so qualified and have received timely
determination letters from the IRS and, as of the date hereof, no such
determination letter has been revoked nor, to the Knowledge of Parent, has any
such revocation been threatened, and to the Knowledge of Parent, as of the date
hereof, no circumstance exists that is likely to result in the loss of such
qualified status under Section 401(a) of the Code; (iii) Parent has timely made
all material contributions and other material payments required by and due under
the terms of each Parent Employee Plan and applicable Law, and all benefits
accrued under any unfunded Parent Employee Plan have been paid, accrued or
otherwise adequately reserved to the extent required by, and in accordance with
GAAP; (iv) except to the extent limited by applicable Law, each Parent Employee
Plan can be amended, terminated or otherwise discontinued after the Effective
Time in accordance with its terms, without material liability to Parent, the
Company or any of its Subsidiaries (other than ordinary administration expenses
and in respect of accrued benefits thereunder); (v) as of the date hereof, there
are no material audits, inquiries or Legal Proceedings pending or, to the
Knowledge of Parent, threatened by the IRS or the U.S. Department of Labor, or
any similar Governmental Authority with respect to any Parent Employee Plan;
(vi) as of the date hereof, there are no material Legal Proceedings pending, or,
to the Knowledge of Parent, threatened with respect to any Parent Employee Plan
(in each case, other than routine claims for benefits); and (vii) to the
Knowledge of Parent, Parent has not engaged in a transaction that could subject
Parent to a tax or penalty imposed by either Section 4975 of the Code or Section
502(i) of ERISA.

 

(d)     No Parent Employee Plan provides post-termination or retiree welfare
benefits to any person for any reason, except as may be required by COBRA or
other applicable Law, and neither Parent nor any Parent ERISA Affiliate has any
liability to provide post-termination or retiree welfare benefits to any person
or ever represented, promised or contracted to any Parent Employee (either
individually or to Parent Employees as a group) or any other person that such
Parent Employee(s) or other person would be provided with post-termination or
retiree welfare benefits, except to the extent required by COBRA or other
applicable Law.

 

(e)     No Parent Employee Plan has within the three years prior to the date
hereof, been the subject of an examination or audit by a Governmental Authority
or is the subject of an application or filing under, or is a participant in, an
amnesty, voluntary compliance, self-correction or similar program sponsored by
any Governmental Authority.

 

 
30

--------------------------------------------------------------------------------

 

 

(f)     Each Parent Employee Plan that is subject to Section 409A of the Code
has been operated in compliance with such section and all applicable regulatory
guidance (including, without limitation, proposed regulations, notices, rulings,
and final regulations).

 

(g)     Parent complies in all material respects with the applicable
requirements of COBRA or any similar state statute with respect to each Parent
Employee Plan that is a group health plan within the meaning of Section
5000(b)(1) of the Code or such state statute.

 

(h)     Neither the execution of this Agreement, the consummation of the Merger,
nor any of the transactions contemplated by this Agreement will (either alone or
upon the occurrence of any additional or subsequent events): (i) entitle any
current or former director, employee, contractor or consultant of Parent to
severance pay or any other payment; (ii) accelerate the time of payment,
funding, or vesting, or increase the amount of compensation due to any such
individual, (iii) limit or restrict the right of Parent to merge, amend or
terminate any Parent Employee Plan, (iv) increase the amount payable or result
in any other material obligation pursuant to any Parent Employee Plan, or (v)
result in “excess parachute payments” within the meaning of Section 280G(b) of
the Code.

 

(i)     Parent: (i) is in compliance with all applicable Laws and agreements
respecting hiring, employment, termination of employment, plant closing and mass
layoff, employment discrimination, harassment, retaliation and reasonable
accommodation, leaves of absence, terms and conditions of employment, wages and
hours of work, employee health and safety, leasing and supply of temporary and
contingent staff, engagement of independent contractors, including proper
classification of same, payroll taxes, and immigration with respect to Parent
Employees and contingent workers; and (ii) is in compliance with all applicable
Laws relating to the relations between it and any labor organization, trade
union, work council or other body representing Parent Employees, except, in the
case of clauses (i) and (ii) immediately above, where the failure to be in
compliance with the foregoing would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(j)     Parent is not party to, or subject to, any collective bargaining
agreement or other agreement with any labor organization, work council or trade
union with respect to any of its or their operations. No material work stoppage,
slowdown or labor strike against Parent with respect to employees who are
employed within the United States is pending, threatened or has occurred in the
last two (2) years, and, to the Knowledge of Parent, no material work stoppage,
slowdown or labor strike against Parent with respect to employees who are
employed outside the United States is pending, threatened or has occurred in the
last two (2) years. As of the date hereof, none of the Parent Employees are
represented by a labor organization, work council or trade union and, to the
Knowledge of Parent, there is no organizing activity, Legal Proceeding, election
petition, union card signing or other union activity or union corporate
campaigns of or by any labor organization, trade union or work council directed
at Parent or any Parent Employees. As of the date hereof, there are no Legal
Proceedings, government investigations, or labor grievances pending, or, to the
Knowledge of Parent, threatened relating to any employment related matter
involving any Parent Employee or applicant, including, but not limited to,
charges of unlawful discrimination, retaliation or harassment, failure to
provide reasonable accommodation, denial of a leave of absence, failure to
provide compensation or benefits, unfair labor practices, or other alleged
violations of Law, except for any of the foregoing which would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

4.19     Intellectual Property.

 

(a)     Parent Disclosure Schedule 4.19(a) contains a true and complete list, as
of the date hereof, of all: (i) Parent-Owned IP that is the subject of any
issuance, registration, certificate, application or other filing by, to or with
any Governmental Authority or authorized private registrar, including registered
trademarks, registered copyrights, issued patents, domain name registrations and
pending applications for any of the foregoing; and (ii) material unregistered
Parent-Owned IP.

 

 
31

--------------------------------------------------------------------------------

 

 

(b)     Parent is the sole and exclusive owner of all right, title and interest
in and to, or has the valid right to use all Intellectual Property used or held
for use in or necessary for the conduct of the business of Parent as currently
conducted and contemplated (the “Parent IP”), free and clear of all liens,
except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(c)     Parent’s rights in the Parent-Owned IP are valid, subsisting and
enforceable, except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Parent has taken reasonable steps
to maintain Parent IP and to protect and preserve the confidentiality of all
trade secrets included in Parent IP, except where the failure to take such
actions would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(d)     Parent Disclosure Schedule 4.19(d) contains a complete and accurate list
of all Parent IP Agreements, other than licenses for shrinkwrap, clickwrap or
other similar commercially available off-the-shelf software that has not been
modified or customized by a third party for Parent. The consummation of the
transactions contemplated hereunder will not result in the loss or impairment of
any rights of Parent under any of the Parent IP Agreements, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(e)     Except as would not be reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (i) the conduct of the businesses
of Parent has not infringed, misappropriated or otherwise violated, and is not
infringing, misappropriating or otherwise violating, any Intellectual Property
of any other Person; and (ii) to the Knowledge of Parent, no third party is
infringing upon, violating or misappropriating any Parent IP.

 

(f)     There are no Legal Proceedings pending or, to the Knowledge of Parent,
threatened: (i) alleging any infringement, misappropriation or violation of the
Intellectual Property of any Person by Parent; (ii) challenging the validity,
enforceability or ownership of any Parent-Owned IP or Parent’s rights with
respect to any Parent IP, in each case except for such Legal Proceedings that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Parent is not subject to any outstanding order,
judgment or decree that restricts or impairs the use of any Parent IP, except
where compliance with such order, judgment or decree would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

4.20     No Undisclosed Liabilities. As of the date hereof, except as set forth
in Parent Disclosure Schedule 4.20 or except as reflected in or reserved against
in the audited balance sheet of Parent at December 31, 2013, for the twelve (12)
months ended as on such date (the “Parent Latest Balance Sheet”), Parent has no
material liabilities (whether accrued, absolute, contingent, unliquidated or
otherwise) other than Parent Professional Fees in an amount not to exceed
$500,000, liabilities arisen in the ordinary course of business consistent with
past practice since December 31, 2013 and liabilities arising or permitted under
this Agreement and the other Transaction Documents. Notwithstanding any
disclosures or information to the contrary in any Parent SEC Filing, Parent and
its Subsidiaries will have no material liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise) at Closing (assuming and taking into
account that the consummation of the RenalGuard Spinoff has occurred) other than
Parent Professional Fees in an amount not to exceed $500,000, Parent Specific
Liabilities and liabilities arising or permitted under this Agreement and the
other Transaction Documents. Merger Sub has and at Closing will have no
liabilities (whether accrued, absolute, contingent, unliquidated or otherwise).

 

4.21     Material Changes.  Since the date of the latest Parent Financial
Statements, (a) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect, (b)
Parent has not altered its method of accounting, (c) except as set forth in
Parent Disclosure Schedule 4.21, Parent has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (d) except as set forth in Parent Disclosure Schedule 4.21, Parent
has not issued any equity securities.

 

 
32

--------------------------------------------------------------------------------

 

 

4.22     RenalGuard Spinoff.

 

(a)     Each Contract included in the RenalGuard Spinoff Transaction Documents,
as of the Closing Date, shall constitute a valid and binding obligation of the
parties thereto, enforceable against such parties in accordance with its terms,
except as enforcement may be limited by general principles of equity whether
applied in a court of law or a court of equity and by bankruptcy, insolvency and
similar laws affecting creditors’ rights and remedies generally.

 

(b)     As of the Effective Time, assuming satisfaction of the conditions to the
Parent’s obligation to consummate the Merger as set forth herein, assuming that
the representations and warranties of the Company under Article III are true and
correct in all material respects, and after giving effect to all of the
transactions contemplated by this Agreement, the Private Placement and
RenalGuard Spinoff, and payment of all related fees and expenses, the Surviving
Company and Parent will be Solvent.

 

(c)     The stock purchase agreement pursuant to which the RenalGuard Spinoff
will be effected shall contain substantially the following representation of the
RenalGuard Purchaser thereunder:

 

“As of the closing of the RenalGuard Spinoff, (X) assuming (i) satisfaction of
the conditions to RenalGuard Purchaser’s obligation to consummate the RenalGuard
Spinoff as set forth herein, and (ii) that the representations and warranties of
Viveve, Inc. under Article III of the PLC-Viveve merger agreement, PLC Systems,
Inc. under the Article IV of the PLC-Viveve merger agreement, and PLC Systems,
Inc. under this Agreement are true and correct in all material respects, and (Y)
after giving effect to all of the transactions contemplated by this Agreement,
the Private Placement and the PLC-Viveve merger agreement, and payment of all
related fees and expenses, the RenalGuard Purchaser will be Solvent.”

 

4.23     Investment Company.      Neither Parent nor Merger Sub is as of the
date of this Agreement, nor upon the Closing will be, an “investment company,” a
company controlled by an “investment company,” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended.

 

4.24     Foreign Corrupt Practices. Neither Parent nor any director, officer,
employee nor, to the Knowledge of Parent, agent or Affiliate of Parent has (a)
while acting on behalf of Parent (i) made or agreed to make any contribution,
payment, gift or entertainment to, or accepted or received any contributions,
payments, gifts or entertainment from, any government official or employee,
political party or agent or any candidate for any federal, state, local or
foreign public office, where either the contribution, payment or gift or the
purpose thereof was in violation of Law or (ii) engaged in or otherwise
knowingly participated in, assisted or facilitated any transaction that is
prohibited by any applicable embargo or related trade restriction imposed by the
United States Office of Foreign Assets Control or any other agency of the United
States government or (b) made any unlawful payment to any government official or
employee or to any political party or campaign or violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

 

4.25     No Integrated Offering. Neither Parent nor any Affiliates of Parent,
nor any Person acting on the behalf of any of the foregoing, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
purchase any security, under circumstances that would require registration of
any of the shares of Parent Common Stock issuable pursuant to this Agreement
under the Securities Act or cause this offering of the Merger Consideration to
be integrated with prior offerings by Parent for purposes of the Securities Act
or any applicable shareholder approval requirements of any authority.

 

 
33

--------------------------------------------------------------------------------

 

 

4.26     Application of Takeover Provisions. There is no control share
acquisition, business combination, or other similar takeover, anti-takeover,
moratorium, fair price, interested shareholder or similar provision under the
Parent Organization Documents, the Merger Sub Organization Documents, the YBCA
or the DGCL applicable to the transactions contemplated hereby, including the
Merger and Parent’s issuance of shares of Parent Common Stock to the
stockholders of the Company. Parent has never, and as of the Effective Date,
will have never adopted any shareholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Parent Common Stock or a
change in control of Parent.

 

4.27     Information. The Proxy Statement will not at the time it is first
mailed or at the time of the Parent Shareholders Meeting, and no other SEC
filing of Parent in connection with the transactions contemplated by this
Agreement will at the time of its filing with the SEC, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided that no
representation is made by Parent with respect to information supplied by or
related to or the sufficiency of disclosures related to, the Company or any
Affiliate or representative of the Company. The Proxy Statement and any other
SEC filing of Parent in connection with the transactions contemplated by this
Agreement will comply as to form in all material respects with the requirements
of the Exchange Act, except that no representation is made by Parent with
respect to information supplied by or related to the Company or any Affiliate or
representative of the Company.

 

4.28     No Other Information. Parent and Merger Sub acknowledge that the
Company makes no representations or warranties as to any matter whatsoever
except as expressly set forth in Article III. The representations and warranties
set forth in Article III are made solely by the Company, and no Representative
of the Company shall have any responsibility or liability related thereto.

 

4.29     Access to Information; Disclaimer. Parent and Merger Sub each
acknowledges and agrees that it (a) has had an opportunity to discuss the
business of the Company and its Subsidiaries with the management of the Company,
(b) has had reasonable access to (i) the books and records of the Company and
its Subsidiaries and (ii) the electronic dataroom maintained by the Company for
purposes of the transactions contemplated by this Agreement, (c) has been
afforded the opportunity to ask questions of and receive answers from officers
of the Company and (d) has conducted its own independent investigation of the
Company and its Subsidiaries, their respective businesses and the transactions
contemplated hereby, and has not relied on any representation, warranty or other
statement by any Person on behalf of the Company or any of its Subsidiaries,
other than the representations and warranties of the Company expressly contained
in Article III of this Agreement and that all other representations and
warranties are specifically disclaimed.

 

Article V
CONDUCT OF BUSINESS PENDING THE MERGER

 

5.1     Conduct of Business by Parent and Merger Sub. From the date of this
Agreement to the Effective Date, except as set forth in Parent Disclosure
Schedule 5.1 or unless the Company shall otherwise consent (not to be
unreasonably withheld, conditioned or delayed) in writing or as may be otherwise
required by applicable Law as otherwise expressly contemplated or permitted by
other provisions of this Agreement, including but not limited to this Section ,
neither Parent nor Merger Sub shall, directly or indirectly, (a) amend the
Parent Organization Documents or Merger Sub Organization Documents, as the case
may be, except with respect to any actions necessary for a reverse stock split
or change in the name of the Parent Common Stock, (b) split, combine or
reclassify any outstanding shares of Parent Capital Stock, (c) declare, set
aside, make or pay any dividend or distribution in cash, stock, property or
otherwise with respect to the Parent Capital Stock, (d) default in its
obligations under any material debt, contract or commitment which default
results in the acceleration of obligations due thereunder, except for such
defaults arising out of Parent’s entry into this Agreement for which consents,
waivers or modifications are required to be obtained, (e) conduct its business
other than in the ordinary course on an arms-length basis and in accordance in
all material respects with all applicable laws, rules and regulations and
Parent’s past custom and practice, (f) issue or sell any additional shares of,
or options, warrants, conversions, privileges or rights of any kind to acquire
any shares of, any of its capital stock, except in connection with (i) the
exercise or conversion of Parent securities outstanding on the date of this
Agreement or payment of stock dividends, or (ii) the issuance of awards under
the Parent Stock Option Plans, (g) acquire (by merger, exchange, consolidation,
acquisition of stock or assets or otherwise) any corporation, partnership, joint
venture or other business organization or division or material assets thereof,
(h) make or change any material Tax elections, settle or compromise any material
Tax liability or file any amended Parent Returns, (i) adopt any Compensatory
Plan or hire or materially increase the existing compensation of any employee,
consultant, director or other service provider, (j) take any action that is
intended or would reasonably be expected to result in any of the conditions to
the Merger set forth in Article VII not being satisfied or in a violation of any
provision of this Agreement, except, in every case, as may be required by
applicable Law, or (k) commit or agree to take any of the actions prohibited by
this Section 5.1; provided, however, that no provision in this Section 5.1 shall
apply to or restrict in any way the actions of Parent or any of its Subsidiaries
with respect to or in any way related to the Subject Transactions or one or more
debt financings in an aggregate principal amount up to $750,000 with GCP IV LLC
or any Person designated by GCP IV LLC so long as such debt is converted into or
exchanged for an equity interest in the RenalGuard Business.

 

 
34

--------------------------------------------------------------------------------

 

 

 5.2     Conduct of Business by the Company. From the date of this Agreement to
the Effective Date, unless Parent shall otherwise consent (not to be
unreasonably withheld, conditioned or delayed) in writing or as may be otherwise
required by applicable Law or except as set forth in Company Disclosure Schedule
5.2 or otherwise expressly contemplated or permitted by other provisions of this
Agreement, including but not limited to this Section , the Company shall not,
directly or indirectly, (a) amend its certificate of incorporation or by-laws,
(b) split, combine or reclassify any outstanding shares of Company Capital
Stock, (c) declare, set aside, make or pay any dividend or distribution in cash,
stock, property or otherwise with respect to the Company Capital Stock, (d)
default in its obligations under any material debt, contract or commitment which
default results in the acceleration of obligations due thereunder, except for
such defaults arising out of its entry into this Agreement for which consents,
waivers or modifications are required to be obtained, (e) conduct its business
other than in the ordinary course on an arms-length basis and in accordance in
all material respects with all applicable laws, rules and regulations and its
past custom and practice, (f) issue or sell any additional shares of, or
options, warrants, conversions, privileges or rights of any kind to acquire any
shares of, any of its capital stock, except in connection with (i) the exercise
of Company Options outstanding on the date of this Agreement or as contemplated
by this Agreement, or (ii) the issuance of awards under the Company Stock Option
Plan, (g) acquire (by merger, exchange, consolidation, acquisition of stock or
assets or otherwise) any corporation, partnership, joint venture or other
business organization or division or material assets thereof, (h) make or change
any material Tax elections, settle or compromise any material Tax liability or
file any amended Company Returns, (i) adopt any Compensatory Plan or hire or
materially increase the existing compensation of any employee, consultant,
director or other service provider, (j) take any action that is intended or
would reasonably be expected to result in any of the conditions to the Merger
set forth in Article VII not being satisfied or in a violation of any provision
of this Agreement, except, in every case, as may be required by applicable Law,
or (k) commit or agree to take any of the actions prohibited by this Section
5.2; provided, however, that no provision in this Section 5.2 shall apply to or
restrict in any way the actions of the Company or any of its Subsidiaries with
respect to or in any way related to (x) the Subject Transactions, (y) one or
more debt financings in an aggregate principal amount up to $1,500,000 with 5AM
Partners II, LLC and GBS Venture Partners Limited, or any Person designated by
5AM Partners II, LLC or GBS Venture Partners Limited so long as such debt is
convertible into or exchangeable for Parent Common Stock issued pursuant to the
Private Placement, or (z) the financing described in Company Disclosure Schedule
3.12.

 

 
35

--------------------------------------------------------------------------------

 

 

Article VI
ADDITIONAL COVENANTS AND AGREEMENTS

 

6.1     Reasonable Best Efforts; Governmental Filings. Subject to the terms and
conditions herein provided, each party will use all reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement. Each
party will use all commercially reasonable efforts and will cooperate with the
other party in the preparation (including by furnishing any information,
including financial statements, in respect of such party and its Affiliates
required to be included in such filings) and filing, as soon as practicable, of
all filings, applications or other documents required under applicable laws,
including, but not limited to, the Exchange Act, to consummate the transactions
contemplated by this Agreement. Each party will use all commercially reasonable
efforts and will cooperate with the other party in taking any other actions
necessary to obtain such regulatory or other approvals and consents at the
earliest practicable time, including participating in any required hearings or
proceedings.

 

6.2     Expenses. The Company shall pay the Parent Professional Fees at Closing.
No less than five (5) Business Days prior to the Closing, Parent shall furnish
to the Company a schedule setting forth in reasonable detail the fees, costs and
expenses comprising the Parent Professional Fees.

 

6.3     Due Diligence; Access to Information; Confidentiality.

 

(a)     Between the date hereof and the Closing Date, each of Parent and Company
(for the purposes of this Section 6.3 only, an “Investigated Party”) shall
afford to the other party (the “Investigating Party”) and such Investigating
Party’s authorized representatives the opportunity to conduct and complete a due
diligence investigation of the Investigated Party as described herein. In light
of the foregoing, the Investigated Party shall make available (together with the
right to copy) to the Investigating Party and its officers, employees,
attorneys, accountants and other representatives (hereinafter collectively
referred to as “Representatives”), all books, papers, and records relating to
the assets, stock, properties, operations, obligations and liabilities of such
Investigated Party and its Subsidiaries, including, without limitation, all
books of account (including, without limitation, the general ledger), Tax
records, minute books of directors’ and stockholders’ meetings, organizational
documents, bylaws, contracts and agreements, filings with any regulatory
authority, accountants’ work papers, litigation files (including, without
limitation, legal research memoranda), attorney’s audit response letters,
securities transfer records and stockholder lists, and any books, papers and
records (collectively referred to herein as “Evaluation Material”) and otherwise
provide such assistance as is reasonably requested in order that the
Investigating Party may have a full opportunity to make such investigation and
evaluation as it shall reasonably desire to make of the business and affairs of
the Investigated Party; provided, however, that the foregoing rights granted to
the Investigating Party shall, whether or not and regardless of the extent to
which the same are exercised, in no way affect the nature or scope of the
representations, warranties and covenants of the Investigated Party set forth
herein.

 

(b)     The Investigating Party agrees that it will not use the Evaluation
Material for any purpose other than in connection with the Merger and the
transactions contemplated hereunder. The Investigating Party agrees not to
disclose or allow disclosure to others of any Evaluation Material, except to
such party’s Affiliates or Representatives, in each case, to the extent
necessary to permit such Affiliate or Investigating Party Representative to
assist such party in connection with the Merger and the transactions
contemplated hereunder, or as may be required by Law. The Investigating Party
agrees that it will, within ten (10) days of the Investigated Party’s request,
re-deliver all copies of the Investigated Party’s Evaluation Material in its
possession or that of its Affiliates or Representatives if the Merger does not
close as contemplated herein.

 

(c)     The parties acknowledge that, upon execution and delivery, this
Agreement (but not the exhibits or schedules thereto) will be filed by Parent
with the SEC under cover of Form 8-K.

 

 
36

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding any of the foregoing, if prior to Closing, for any
reason, the transactions contemplated by this Agreement are not consummated,
neither the Investigating Party nor any of the Investigating Party’s
Representatives shall disclose to third parties or otherwise use any Evaluation
Material or other confidential information received from the Investigated Party
in the course of investigating, negotiating, and performing the transactions
contemplated by this Agreement; provided, however, that nothing shall be deemed
to be confidential information which:

 

(i)     is or becomes generally available to the public other than as a result
of an act or omission by the Investigating Party, its Affiliates or
Representatives in breach of this Agreement;

 

(ii)     was available to the Investigating Party on a non-confidential basis
prior to its disclosure;

 

(iii)     becomes available to the Investigating Party on a non-confidential
basis from a source other than the Investigated Party or its agents, advisors or
Representatives;

 

(iv)     was developed by the Investigating Party independently of any
disclosure by the Investigated Party; or

 

(v)     is disclosed in compliance with Section .

 

Nothing in this Section 6.3 shall prohibit the disclosure of information
required to be made under federal or state securities laws. If any disclosure is
so required, the Investigating Party shall consult with the Investigated Party
prior to making such disclosure, and the parties shall use all reasonable
efforts, acting in good faith, to agree upon a text for such disclosure which is
satisfactory to both parties.

 

6.4     Press Releases. The Company and Parent shall agree with each other as to
the form and substance of any press release or public announcement related to
this Agreement or the transactions contemplated hereby; provided, however, that
nothing contained herein shall prohibit either party, following notification to
the other party, from making any disclosure which is required by law or
regulation. If any such press release or public announcement is so required, the
party making such disclosure shall consult with the other party prior to making
such disclosure, and the parties shall use all reasonable efforts, acting in
good faith, to agree upon a text for such disclosure which is satisfactory to
both parties.

 

6.5     Survival of Representations and Warranties. The respective
representations, warranties, obligations, covenants, and agreements of the
parties shall not survive the Effective Time, except for this Section 6.5,
Section 6.14, Section 9.8 and those other covenants and agreements that by their
terms are to be performed in whole or in part after the Effective Time.

 

6.6     Securities Reports. Prior to the Closing, Parent will have filed with
the SEC all reports, forms, financial statements and other documents required to
be filed under the Exchange Act that were or are due to be filed at any time
prior to or on the Closing Date, including, without limitation, those delinquent
filings set forth on Parent Disclosure Schedule 4.6(a). Parent agrees to provide
to the Company copies of all reports and other documents filed under the
Securities Act or Exchange Act with the SEC by it between the date hereof and
the Effective Date, to the extent such reports and other documentation are not
publicly available on EDGAR, prior to filing with the SEC.

 

6.7     Company Interim Financial Statements. Prior to Closing, the Company will
have furnished to Parent unaudited interim financial statements for each interim
period completed prior to Closing that would be required to be included in a
periodic report due prior to the Closing if the Company were subject to the
periodic reporting requirements under the Exchange Act (the “Company Interim
Financial Statements”). The Company Interim Financial Statements will be
prepared in accordance with GAAP and applied on a consistent basis during the
periods involved (except in each case as described in the notes thereto) and on
that basis will present fairly, in all material respects, the financial position
and the results of operations, changes in stockholders’ equity, and cash flows
of the Company as of the dates of and for the periods referred to in the Company
Interim Financial Statements.

 

 
37

--------------------------------------------------------------------------------

 

 

6.8     No Solicitation by Parent.

 

(a)     Subject to Section 6.8(b), from the date of this Agreement until the
Effective Time or, if earlier, the termination of this Agreement in accordance
with Article VIII, none of Parent or Parent’s Subsidiaries shall, and Parent
shall use reasonable best efforts to cause its respective Representatives not
to, directly or indirectly, (A) initiate, solicit or knowingly encourage the
submission of any inquiries, proposals or offers that constitute any Alternative
Proposal or engage in any discussions or negotiations with respect thereto or
otherwise cooperate with or assist or participate in any such inquiries,
proposals, discussions or negotiations, or (B) approve or recommend, or publicly
propose to approve or recommend, an Alternative Proposal or enter into any
merger agreement, letter of intent, agreement in principle, share purchase
agreement, asset purchase agreement or share exchange agreement, option
agreement or other similar agreement providing for or relating to an Alternative
Proposal or enter into any agreement or agreement in principle requiring Parent
to abandon, terminate or fail to consummate the transactions contemplated hereby
or breach its obligations hereunder or propose or agree to do any of the
foregoing. Subject to Section 6.8(b), Parent shall immediately cease and cause
to be terminated any solicitation, encouragement, discussion or negotiation with
any Persons conducted theretofore by Parent, its Subsidiaries or any
Representatives with respect to any Alternative Proposal.

 

(b)      Notwithstanding anything to the contrary contained in Section 6.8(a),
if at any time following the date of this Agreement and prior to obtaining the
Requisite Parent Shareholder Vote, (i) Parent has not knowingly breached any
material provision of Section 6.8 and Parent has received a written Alternative
Proposal from a third party which did not result from a breach of Section 6.8(a)
and (ii) the Board of Directors of Parent determines in good faith, after
consultation with its outside counsel, that such Alternative Proposal
constitutes or could reasonably be expected to lead to a Superior Proposal, then
Parent may (A) furnish information with respect to Parent and its Subsidiaries
to the Person making such Alternative Proposal and (B) participate in
discussions or negotiations with the Person making such Alternative Proposal
regarding such Alternative Proposal; provided, that Parent will not, and will
use reasonable best efforts not to allow Parent Representatives to, disclose any
non-public information to such Person without entering into a confidentiality
agreement on terms which are consistent with the confidentiality agreement
between Parent and the Company effective as of October 2, 2013. From and after
the date of this Agreement, Parent shall promptly (within 48 hours) notify the
Company in the event it receives (i) an Alternative Proposal or written
indication by any Person that it is considering making an Alternative Proposal,
(ii) any request for non-public information relating to Parent or any of its
Subsidiaries, other than requests for information in the ordinary course of
business or unrelated to an Alternative Proposal or (iii) any inquiry or request
for discussions or negotiations regarding any Alternative Proposal, and shall
include in such notice the material terms and conditions thereof and the
identity of the party making such proposal or inquiry, and shall keep the
Company reasonably apprised as to the status and any material developments,
discussions and negotiations concerning the same. Without limiting the
foregoing, Parent shall promptly (within 48 hours) notify the Company orally and
in writing if it determines to provide non-public information or to engage in
discussions or negotiations concerning an Alternative Proposal pursuant to this
Section 6.8(b) after the date of this Agreement.

 

(c)     The Board of Directors of Parent shall not directly or indirectly
withdraw or modify the Recommendation in a manner adverse to the Company, or
publicly propose to do so; provided, that if at any time prior to obtaining the
Requisite Parent Shareholder Vote, Parent receives an Alternative Proposal which
the Board of Directors of Parent determines in good faith constitutes a Superior
Proposal, then the Board of Directors of Parent may withdraw or modify its
Recommendation in a manner adverse to the Company, including by failing to
include the Recommendation in the Proxy Statement (“Recommendation Withdrawal”)
if such Board of Directors determines in good faith (after consultation with
outside counsel) that failure to take such action likely would be inconsistent
with its fiduciary duties under applicable Law. In order for the Board of
Directors of Parent to make the determination that an Alternative Proposal
constitutes a Superior Proposal, Parent shall be required to provide the Company
with prior written notice, at least 48 hours in advance (or, in the event of a
material modification of an Alternative Proposal with respect to which prior
written notice of such intention to determine has previously been provided, the
period shall be 24 hours in advance) of its intention to determine that such
Alternative Proposal constitutes a Superior Proposal.

 

 
38

--------------------------------------------------------------------------------

 

 

(d)     Nothing contained in this 6.8 or elsewhere in this Agreement shall
prohibit Parent from (i) taking and disclosing to its shareholders a position
contemplated by Rule 14d-9 and 14e-2(a) promulgated under the Exchange Act or
(ii) making any disclosure to Parent’s shareholders or taking any position with
respect to the Merger if, in the good faith judgment of Parent’s Board of
Directors, after consultation with its outside counsel, failure to so take
and/or disclose likely would be inconsistent with its fiduciary duties under
applicable Law or necessary to comply with obligations under federal securities
Laws; provided, any such disclosure made pursuant to clause (i) or (ii) (other
than a “stop, look and listen” letter or similar communication of the type
contemplated by Rule 14d-9(f) under the Exchange Act) shall be deemed to be a
Recommendation Withdrawal unless the Board of Directors of Parent expressly
reaffirms in such disclosure the Recommendation.

 

(e)     Parent shall in no event be deemed to violate this Section 6.8 as a
result of responding to any unsolicited proposal or inquiry solely by advising
the Person making such proposal or inquiry of the terms of this Section 6.8.

 

(f)     As used in this Agreement, the term:

 

(i)     “Alternative Proposal” shall mean any inquiry, proposal or offer from
any Person or group of Persons other than the Company or its Affiliates for (i)
a merger, reorganization, consolidation, share exchange, business combination,
recapitalization, liquidation, dissolution or similar transaction involving an
acquisition of Parent (or any Subsidiary or Subsidiaries of Parent whose
business constitutes 20% or more of the net revenues, net income or assets of
Parent and its Subsidiaries, taken as a whole) or (ii) the acquisition in any
manner, directly or indirectly, of over 20% of the equity securities or
consolidated total assets of Parent and its Subsidiaries, in each case other
than the Merger.

 

(ii)     “Superior Proposal” shall mean any Alternative Proposal (except the
references therein to “20%” shall be replaced by “50%”) on terms which the Board
of Directors of Parent determines in good faith, after consultation with
Parent’s outside legal counsel, to be more favorable to the shareholders of
Parent than the transactions contemplated hereby or the terms of any other
proposal made by the Company after the Company’s receipt of such Alternative
Proposal.

 

6.9     No Solicitation by the Company. Unless and until this Agreement shall
have been terminated pursuant to Section and except as related to negotiations
between Parent and the Company with respect to the Subject Transactions, neither
Company nor its officers, directors or agents shall, directly or indirectly,
encourage, solicit or initiate discussions or negotiations with, or engage in
negotiations or discussions with, or provide non-public information to, any
Person concerning (i) a merger, reorganization, consolidation, share exchange,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving an acquisition of the Company or (ii) the acquisition in
any manner, directly or indirectly, of any equity securities or consolidated
total assets of the Company and its Subsidiaries, in each case other than the
Merger. The Company will promptly notify Parent if it receives a proposal or
inquiry with respect to the matters described above.

 

 
39

--------------------------------------------------------------------------------

 

 

6.10     Failure to Fulfill Conditions. At or prior to the Effective Time, each
party shall give prompt notice to the other party of any fact, event or
circumstance to the Knowledge of such party that would cause, or reasonably be
expected to cause, the failure of any condition precedent to its obligations
specified in Article VII to be satisfied so as to permit the consummation of the
transactions contemplated hereby prior to the End Date.

 

6.11     Company Stock Option Plan   

 

(a)     At the Effective Time, subject to Section 6.12(b), Parent shall assume
all of the Company’s rights and obligations under the Company Options and the
Company Stock Option Plan. Subject to Section 6.12(b), the Company Options shall
be assumed in accordance with the terms and conditions of the Company Stock
Option Plan and on the same terms and conditions as were applicable under the
Company Stock Option Plan immediately prior to the Effective Time, except that,
from and after the Effective Time: (i) all actions to be taken under the Company
Stock Option Plan or the Company Options by the Company’s Board of Directors (or
a committee thereof) shall be taken by the Board of Directors of Parent (or a
committee thereof), (ii) each Company Option shall evidence the right to
purchase a number of shares of Post-Conversion Parent Common Stock (rounded down
to the nearest whole share) equal to the number of shares of Company Capital
Stock into which such Company Options are exercisable immediately prior to the
Effective Time multiplied by the applicable Exchange Ratio, (iii) the new option
price for each share of Post-Conversion Parent Common Stock issuable upon
exercise of a Company Option shall be determined by dividing the option exercise
price immediately prior to the Effective Time by the applicable Exchange Ratio
(rounded up to the nearest cent), and (iv) all references in the Company Options
and the Company Stock Option Plan to the Company and Company Capital Stock shall
be deemed to be references to Parent and Post-Conversion Parent Common Stock,
respectively, after giving effect to the adjustments pursuant to clauses (ii)
and (iii) above. Notwithstanding the foregoing, the exercise price and the
number of shares of Post-Conversion Parent Common Stock subject to each Company
Option shall be determined in a manner consistent with the requirements of
Section 409A of the Code to the extent applicable; and provided, further, that
in the case of any Company Option to which Section 422 of the Code applies, the
option exercise price, the number of shares subject to such Option and the terms
and conditions of exercise of such Company Option shall be determined in
accordance with the foregoing, subject to such adjustments as are necessary in
order to satisfy the requirements of Section 424(a) of the Code. Any restriction
on the exercise of any Company Option assumed by Parent shall continue in full
force and effect and the term, exercisability and other provisions of such
Company Option shall otherwise remain unchanged as a result of the assumption of
such Company Option.

 

(b)     Subject to Section 6.12(b), Parent shall reserve for issuance a
sufficient number of shares of Post-Conversion Parent Common Stock for delivery
upon exercise of the Company Options assumed by Parent. Within sixty (60) days
following the Effective Time, Parent shall file a registration statement on Form
S-8 (or any successor form) with respect to the shares of Post-Conversion Parent
Common Stock subject to such Company Options held by persons who become
employees or consultants of the Surviving Company and shall use its reasonable
best efforts to maintain the effectiveness of such registration statement or
registration statements (and maintain the current status of the prospectus or
prospectuses contained therein) for so long as such Company Options remain
outstanding.

 

(c)     Parent shall amend its 2013 Stock Option and Incentive Plan providing
for an aggregate grant of awards to qualified participants of not more than
3,111,587 shares of Parent Common Stock (which shall include the Company Options
that will be assumed by Parent in accordance with this Section 6.11), calculated
as of the Closing.

 

 
40

--------------------------------------------------------------------------------

 

 

6.12     Proxy Statement.

 

(a)     As promptly as reasonably practicable following the date of this
Agreement, Parent shall prepare and file with the SEC a proxy statement in
connection with the transactions contemplated by this Agreement (the “Proxy
Statement”), and each of the Company and Parent shall, or shall cause their
respective Affiliates to, prepare and file with the SEC all other documents to
be filed by Parent with the SEC in connection with the Merger and other
transactions contemplated hereby (the “Other Filings”) as required by the
Exchange Act, and Parent and the Company shall cooperate with each other in
connection with the preparation of the Proxy Statement and any Other Filings.
Parent will use its reasonable best efforts to have the Proxy Statement cleared
by the staff of the SEC as promptly as reasonably practicable after such filing.
Parent will use its reasonable best efforts to cause the Proxy Statement to be
mailed to Parent’s shareholders as promptly as reasonably practicable after the
Proxy Statement is cleared by the staff of the SEC. Each party shall as promptly
as reasonably practicable notify the other party of the receipt of any oral or
written comments from the staff of the SEC on the Proxy Statement or any Other
Filing. Each party shall cooperate and provide the other party with a reasonable
opportunity to review and comment on, (i) the draft of the Proxy Statement
(including each amendment or supplement thereto) and any Other Filings and (ii)
all written responses to requests for additional information by and replies to
written comments of the staff of the SEC, prior to filing of the Proxy Statement
or any Other Filing with or sending such to the SEC, and each party will provide
the other party with copies of all such filings made and correspondence with the
SEC or its staff with respect thereto. If at any time prior to the Effective
Time, any information should be discovered by any party hereto which should be
set forth in an amendment or supplement to the Proxy Statement or any Other
Filing so that the Proxy Statement or any Other Filing would not include any
misstatement of a material fact or omit to state any material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, the party which
discovers such information shall promptly notify the other parties hereto and,
to the extent required by applicable Law, an appropriate amendment or supplement
describing such information shall be promptly filed by the Company with the SEC
and, in the case of the Proxy Statement, disseminated by the Company to the
shareholders of the Company.

 

(b)     Subject to Section 6.12(c), Parent shall (X) take all action necessary
in accordance with the YBCA and the Parent Organization Documents to set the
record date for determining the Parent Shareholders entitled to attend a meeting
of the Parent Shareholders, and duly call, give notice of, convene and hold a
meeting of its shareholders as promptly as reasonably practicable following the
clearance of the Proxy Statement by the SEC for the purpose of obtaining the
Requisite Parent Shareholder Vote (such meeting or any adjournment or
postponement thereof, the “Parent Shareholder Meeting”) to approve (a) the
principal terms of the Merger and the adoption of this Agreement, (b) the
principal terms of the RenalGuard Spinoff, (c) the authorization and adoption of
an amendment to Parent’s 2013 Stock Option and Incentive Plan to increase the
number of awards issuable thereunder, (d) a reverse stock split of the Parent
Common Stock, (e) the election of new directors of Parent, (f) a change in
Parent’s name to Viveve Medical, Inc., the other proposals submitted to the vote
of the Parent Shareholders in the Proxy Statement (collectively, the “Parent
Voting Matters”), and (Y) subject to the Board of Directors of Parent’s
withdrawal or modification of its Recommendation in accordance with Section 6.8,
use reasonable best efforts to solicit from its shareholders proxies in favor of
the adoption and approval of this Agreement, the Merger and the other
transactions contemplated hereby and include its Recommendation in the Proxy
Statement.

 

(c)     Notwithstanding Section 6.12(a) or (b), if on a date for which the
Parent Shareholder Meeting is scheduled (the “Original Date”), Parent has not
received proxies representing a sufficient number of shares of Parent Common
Stock to obtain the Requisite Parent Shareholder Vote, whether or not a quorum
is present, Parent shall have the right to postpone or adjourn the Parent
Shareholders Meeting to a date which shall not be more than 45 days after the
Original Date. If Parent continues not to receive proxies representing a
sufficient number of shares of Parent Common Stock to obtain the Requisite
Parent Shareholder Vote, whether or not a quorum is present, the Parent may make
one or more successive postponements or adjournments of the Parent Shareholder
Meeting as long as the date of the Parent Shareholder Meeting is not postponed
or adjourned more than an aggregate of 45 days from the Original Date in
reliance on this subsection. In the event that the Parent Shareholder Meeting is
adjourned or postponed as a result of applicable Law, including the need to
supplement the Proxy Statement, any days resulting from such adjournment or
postponement shall not be included for purposes of the calculations of numbers
of days pursuant to this Section 6.12.

 

 
41

--------------------------------------------------------------------------------

 

 

6.13     Company Stockholder Approval.

 

(a)     On or prior to the date hereof, the Board of Directors of the Company
shall submit this Agreement for adoption by the stockholders of the Company by
written consent and recommend that the stockholders of the Company adopt this
Agreement. The Company shall use its reasonable best efforts to obtain the
Requisite Company Stockholder Vote, which shall be irrevocable, as soon as
possible following the date hereof in compliance with the requirements under the
applicable Laws.

 

(b)     After the Requisite Company Stockholder Vote has been obtained, the
Company shall send, pursuant to Sections 228 and 262(d) of the DGCL, a written
notice to all stockholders of the Company that did not execute the written
consent under which the Requisite Company Stockholder Vote was obtained,
informing them that this Agreement was adopted and that appraisal rights are
available for their Company Capital Stock pursuant to Section 262 of the DGCL
(which notice shall include a copy of such Section 262).

 

6.14     Post-Closing Covenants of Parent. Parent hereby agrees and covenants as
to the following, from and after the Closing:

 

(a)     Indemnification and Insurance.

 

(i)     The Company agrees that all rights to exculpation, indemnification and
advancement of expenses for acts or omissions occurring at or prior to the
Effective Time, whether asserted or claimed prior to, at or after the Effective
Time, now existing in favor of the current or former directors, officers or
employees, as the case may be, of Parent or its Subsidiaries as provided in
their respective certificates of incorporation or by-laws or other organization
documents or in any agreement shall survive the Merger and shall continue in
full force and effect. Parent and the Surviving Corporation shall maintain in
effect any and all exculpation, indemnification and advancement of expenses
provisions of Parent’s and any of its Subsidiaries’ articles of incorporation
and by-laws or similar organization documents in effect immediately prior to the
Effective Time or in any indemnification agreements of Parent or its
Subsidiaries with any of their respective current or former directors, officers
or employees in effect as of the date hereof, and shall not for a period of six
(6) years from the Closing Date amend, repeal or otherwise modify any such
provisions in any manner that would adversely affect the rights thereunder of
any individuals who at the Effective Time were current or former directors,
officers or employees of Parent or any of its Subsidiaries and all rights to
indemnification in respect of any Action pending or asserted or any claim made
within such period shall continue until the disposition of such Action or
resolution of such claim.

 

(ii)     From and after the Effective Time, each of Parent and the Surviving
Corporation shall jointly and severally, to the fullest extent permitted under
applicable Law, indemnify and hold harmless (and advance funds in respect of
each of the foregoing) each current and former director, officer or employee of
the Parent or any of its Subsidiaries (each, together with such person’s heirs,
executors or administrators, an “Indemnified Party”) against any costs or
expenses (including advancing reasonable attorneys’ fees and expenses in advance
of the final disposition of any claim, suit, proceeding or investigation to each
Indemnified Party to the fullest extent permitted by Law), judgments, fines,
losses, claims, damages, liabilities and amounts paid in settlement in
connection with any actual or threatened claim, action, suit, proceeding or
investigation, whether civil, criminal, administrative or investigative (an
“Action”), arising out of, relating to or in connection with any action or
omission occurring or alleged to have occurred whether before or after the
Effective Time (including in connection with such Indemnified Party serving as
an officer, director, employee or other fiduciary of Parent or any of its
Subsidiaries or any entity if such service was at the request or for the benefit
of Parent or any of its Subsidiaries).

 

 
42

--------------------------------------------------------------------------------

 

 

(iii)     Prior to the Effective Time, Parent shall purchase, and, following the
Effective Time, Parent shall maintain with reputable and financially sound
carriers, fully pre-paid six-year “tail” policies to the current directors’ and
officers’ liability insurance and fiduciaries liability insurance policies
maintained as of the date hereof by Parent (the “Current Policies”), which tail
policies shall cover a period from the Effective Time through and including the
date six years after the Closing Date with respect to claims arising from facts
or events that existed or occurred prior to or at the Effective Time, and which
tail policies shall contain at least the same coverage (including the scope and
amount thereof) as, and contain terms and conditions that are equivalent to, the
coverage set forth in the Current Policies.

 

(iv)     The rights of each Indemnified Party hereunder shall be in addition to,
and not in limitation of, any other rights such Indemnified Party may have under
the articles of incorporation or bylaws or other organization documents of
Parent or any of its Subsidiaries, any other indemnification agreement or
arrangement, the YBCA or otherwise. The provisions of this Section 6.14(a) shall
survive the consummation of the Merger and, notwithstanding any other provision
of this Agreement that may be to the contrary, expressly are intended to
benefit, and are enforceable by, each of the Indemnified Parties.

 

(v)     In the event Parent, the Surviving Corporation or any of their
respective successors or assigns (i) consolidates with or merges into any other
person and shall not be the continuing or surviving corporation or entity in
such consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any person, then, and in either such case, proper
provision shall be made so that the successors and assigns of Parent or the
Surviving Corporation, as the case may be, shall assume the obligations set
forth in this Section 6.14(a). The agreements and covenants contained herein
shall not be deemed to be exclusive of any other rights to which any Indemnified
Party is entitled, whether pursuant to Law, contract or otherwise. Nothing in
this Agreement is intended to, shall be construed to or shall release, waive or
impair any rights to directors’ and officers’ insurance claims under any policy
that is or has been in existence with respect to Parent or any of its
Subsidiaries or their respective officers, directors and employees, it being
understood and agreed that the indemnification provided for in this Section
6.14(a) is not prior to, or in substitution for, any such claims under any such
policies.

 

(b)     Use of PLC Name. Parent shall, and shall cause the Surviving Corporation
and any of Parent’s Subsidiaries to, not use the PLC Name or any confusingly
similar names, marks, words, logos, symbols or devices related to the PLC Name.

 

(c)     Registered Public Offering. Within no more than 365 days after the
Closing, Parent shall engage a registered broker-dealer to facilitate, and use
its reasonable best efforts to consummate, a registered public offering of its
shares of Common Stock on Form S-1 resulting in aggregate proceeds to Parent of
approximately $8,000,000 to $10,000,000.

 

(d)     Appointment of Officers. From and after the Effective Time, the
directors of Parent shall appoint as the officers of Parent the persons who were
officers of the Company immediately prior to the Effective Time.

 

6.15     DTC Eligible. Parent shall make commercially reasonable efforts such
that the shares of Parent Common Stock are at time of the Closing Depository
Trust Company (“DTC”) eligible or electronically transferable through DTC or
DTC’s FAST program.

 

 
43

--------------------------------------------------------------------------------

 

 

6.16      Obligations of Merger Sub and the Surviving Corporation. Parent shall
take all action necessary to cause Merger Sub and the Surviving Corporation to
perform their respective obligations under this Agreement.

 

Article VII
CONDITIONS

 

7.1     Conditions to Obligations of Each Party. The respective obligations of
each party to effect the transactions contemplated hereby in accordance with the
terms of this Agreement are subject to the fulfillment or waiver at or prior to
the Effective Date of the following conditions:

 

(a)     Governmental Action. No Governmental Authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any Law (whether
temporary, preliminary or permanent) that is in effect and restrains, enjoins or
otherwise prohibits consummation of the Merger or the other transactions
contemplated by this Agreement.

 

(b)     Stockholder Approvals. This Agreement and the Parent Voting Matters
shall have been approved by the Requisite Parent Shareholder Vote.

 

7.2     Additional Conditions to Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to consummate the transactions contemplated
hereby in accordance with the terms of this Agreement are also subject to the
fulfillment or waiver at or prior to the Effective Date of the following
conditions:

 

(a)     Representations and Compliance. The representations of the Company
contained in this Agreement were true and correct as of the date of this
Agreement and are true and correct as of the Closing Date (except for
representations and warranties made as of a specific date, which shall be true
and correct as of such date), in all respects (in the case of any representation
containing any materiality qualification) or in all material respects (in the
case of any representation without any materiality qualification); provided,
however, that notwithstanding anything herein to the contrary, the condition set
forth in this Section 7.2(a) shall be deemed to have been satisfied even if any
representations and warranties of the Company are not so true and correct unless
the failure of such representations and warranties of the Company to be so true
and correct, individually or in the aggregate, has had or would reasonably be
likely to have a Material Adverse Effect on the Company. The Company shall have
performed in all material respects each obligation and agreement and complied in
all material respects with each covenant to be performed and complied with by it
hereunder at or prior to the Closing Date.

 

(b)     Officers’ Certificate. The Company shall have furnished to Parent and
Merger Sub a certificate of the Chief Executive Officer of the Company, dated as
of the Effective Date, in which such officer shall certify that, to the best of
his Knowledge, the conditions set forth in Section 7.2(a) have been fulfilled.

 

(c)     Secretary’s Certificate. The Company shall have furnished to Parent (i)
copies of the text of the resolutions by which the corporate action on the part
of the Company necessary to approve this Agreement, the Certificate of Merger
and the transactions contemplated hereby and thereby were taken, (ii) a
certificate dated as of the Closing Date executed on behalf of the Company by
its corporate secretary or one of its assistant corporate secretaries certifying
to Parent that such copies are true, correct and complete copies of such
resolutions and that such resolutions were duly adopted and have not been
amended or rescinded, (iii) an incumbency certificate dated as of the Closing
Date executed on behalf of the Company by its corporate secretary or one of its
assistant corporate secretaries certifying the signature and office of each
officer of the Company executing this Agreement, the Certificate of Merger or
any other agreement, certificate or other instrument executed pursuant hereto by
the Company, (iv) a copy of the certificate of incorporation of the Company,
certified by the Secretary of State of Delaware, and (v) a certificate from the
Secretary of State of Delaware evidencing the good standing of the Company in
such jurisdiction as of a day within five (5) Business Days prior to the Closing
Date.

 

 
44

--------------------------------------------------------------------------------

 

 

(d)     Absence of Material Adverse Effect. There shall not have occurred any
Material Adverse Effect on the Company, and no event shall have occurred or
circumstance shall exist that, in combination with any other events or
circumstances, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Company.

 

(e)     Certain Transactions. The Company shall have completed the transactions
contemplated by the Company Warrant Termination Agreements and the Company
Convertible Note Termination Agreements.

 

(f)     Stockholder Questionnaire. At least ninety (90) percent of the
stockholders of the Company shall have executed and delivered to Parent a
completed stockholder qualification questionnaire in the form reasonably
acceptable to both Parent and the Company (a “Stockholder Questionnaire”),
accurate in all material respects and attesting that (i) each such stockholder
is acquiring the Merger Consideration for his, her or its sole account, for
investment and not with a view to the resale or distribution thereof and (ii)
that each stockholder either (A) is an “accredited investor” as defined in
Regulation D of the Securities Act, and either (B) has such knowledge and
experience in financial and business matters that the stockholder is capable of
evaluating the merits and risks of receiving the Merger Consideration, or (C)
has appointed an appropriate person reasonably acceptable to both Parent and the
Company to act as the stockholder’s purchaser representative in connection with
evaluating the merits and risks of receiving the Merger Consideration.

 

(g)     Parent Professional Fees. The Company shall have paid the Parent
Professional Fees at Closing.

 

(h)     Liabilities. The Company shall have (i) no more than $1.5 million of
liabilities in the form of accounts payable and accrued expenses (excluding
liabilities related to warrants to purchase Company Common Stock), (ii) a
principal balance on its outstanding senior secured notes of no more than $1.5
million, and (iii) no more than the maximum amount of debt financing permitted
under the proviso in Section 5.2 hereof, which shall be exchanged for Parent
Common Stock issued in the Private Placement.

 

7.3     Additional Conditions to Obligations of the Company. The obligation of
the Company to consummate the transactions contemplated hereby in accordance
with the terms of this Agreement is also subject to the fulfillment or waiver at
or prior to the Effective Date of the following conditions:

 

(a)     Representations and Compliance. The representations of Parent and Merger
Sub contained in this Agreement were true and correct as of the date of this
Agreement and are true and correct as of the Closing Date (except for
representations and warranties made as of a specific date, which shall be true
and correct as of such date), in all respects (in the case of any representation
containing any materiality qualification) or in all material respects (in the
case of any representation without any materiality qualification); provided,
however, that notwithstanding anything herein to the contrary, the condition set
forth in this Section 7.3(a) shall be deemed to have been satisfied even if any
representations and warranties of Parent are not so true and correct unless the
failure of such representations and warranties of Parent to be so true and
correct, individually or in the aggregate, has had or would reasonably be likely
to have a Material Adverse Effect on Parent. Parent and Merger Sub,
respectively, shall have performed in all material respects each obligation and
agreement and complied in all material respects with each covenant to be
performed and complied with by them hereunder at or prior to the Closing Date.

 

(b)     Officers’ Certificate. Parent shall have furnished to the Company a
certificate of the Principal Executive Officer and Principal Financial Officer
of Parent, dated as of the Effective Date, in which such officer shall certify
that, to the best of his Knowledge, the conditions set forth in Section 7.3(a)
have been fulfilled.

 

 
45

--------------------------------------------------------------------------------

 

 

(c)     Secretary’s Certificate. Parent shall have furnished to the Company (i)
copies of the text of the resolutions by which the corporate action on the part
of Parent necessary to approve this Agreement and the Certificate of Merger, the
election of the directors of Parent to serve following the Closing Date and the
transactions contemplated hereby and thereby, which shall be accompanied by a
certificate of the corporate secretary or assistant corporate secretary of
Parent dated as of the Closing Date certifying to the Company that such copies
are true, correct and complete copies of such resolutions and that such
resolutions were duly adopted and have not been amended or rescinded, (ii) an
incumbency certificate dated as of the Closing Date executed on behalf of Parent
by its corporate secretary or one of its assistant corporate secretaries
certifying the signature and office of each officer of Parent executing this
Agreement, the Certificate of Merger or any other agreement, certificate or
other instrument executed pursuant hereto, and (iii) copies of (A) the Articles
of Continuance of Parent, certified by Yukon Corporate Affairs, and (B) the
certificate evidencing the good standing of Parent as of a day within five (5)
Business Days prior to the Closing Date.

 

(d)     Absence of Material Adverse Effect. There shall not have occurred any
Material Adverse Effect on either Parent or Merger Sub, and no event shall have
occurred or circumstance shall exist that, in combination with any other events
or circumstances, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on either Parent or Merger Sub.

 

(e)     Certain Transactions. Parent shall have completed the transactions
contemplated in the Parent Warrant-Equity Exchange Agreement and the Parent
Debenture-Common Stock Conversion Agreement.

 

(f)     Directors of Parent. To be effective upon the Effective Time, the Parent
Shareholders shall have elected to the Board of Directors of Parent the persons
who were directors of the Company immediately prior to the Closing.

 

(g)     Resignations. Each of the officers and directors of Parent immediately
prior to the Effective Time shall deliver duly executed resignations from their
positions with Parent effective immediately after the Effective Time.

 

(h)     RenalGuard Spinoff. The RenalGuard Purchaser and Parent shall have
consummated the RenalGuard Spinoff immediately prior to Closing. Parent shall
have provided the Company and its counsel with substantially final drafts of all
RenalGuard Spinoff Transaction Documents no less than five (5) days prior to
their execution and the form and substance of such documents shall be reasonably
acceptable to the Company and its counsel.

 

(i)     Dissenting Shares. Holders of not more than 35% of Parent Capital Stock
issued and outstanding immediately prior to the Closing shall have elected to
become dissenting shares under the YBCA.

 

7.4     Frustration of Closing Conditions. Neither the Company nor Parent may
rely, either as a basis for not consummating the Merger or terminating this
Agreement and abandoning the Merger, on the failure of any condition set forth
in Section 7.1, 7.2 or 7.3, as the case may be, to be satisfied if such failure
was caused by such party’s breach in any material respect of any provision of
this Agreement or failure to use all reasonable best efforts to consummate the
Merger and the other transactions contemplated hereby, as required by Section
6.1.

 

 
46

--------------------------------------------------------------------------------

 

 

Article VIII
TERMINATION

 

8.1     Termination. This Agreement may be terminated prior to the Effective
Date:

 

(a)     by the mutual written consent of the Company and Parent;

 

(b)     by either the Company or Parent, if:

 

(i)     the Effective Time shall not have occurred on or before the End Date,
and the party seeking to terminate this Agreement pursuant to this Section
8.1(b)(i) shall not have breached its obligations under this Agreement in any
manner that shall have proximately caused the failure to consummate the Merger
on or before the End Date;

 

(ii)     if any court of competent jurisdiction shall have entered an
injunction, other legal restraint or order permanently restraining, enjoining or
otherwise prohibiting the consummation of the Merger and such injunction, other
legal restraint or order shall have become final and non-appealable; or

 

(iii)     the Parent Shareholder Meeting (including any adjournments or
postponements thereof) shall have concluded and the Requisite Parent Shareholder
Approval contemplated by this Agreement shall not have been obtained.

 

(c)     by Parent, if:

 

(i)     the Company shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (i) would result in a failure of a
condition set forth in Sections 7.1 or 7.2, and (ii) cannot be cured by the End
Date, provided that Parent shall have given the Company written notice,
delivered at least thirty (30) days prior to such termination, stating Parent’s
intention to terminate this Agreement pursuant to this Section 8.1(c)(i) and the
basis for such termination; or

 

(ii)     prior to the receipt of the Requisite Parent Shareholder Approval,
Parent shall have received an Alternative Proposal and the Board of Directors of
Parent shall have determined in good faith that such Alternative Proposal
constitutes a Superior Proposal; provided, however, that Parent shall not
terminate this Agreement pursuant to this clause (ii) unless: (A) in connection
with a Superior Proposal determination made after the date of this Agreement,
Parent shall have provided prior written notice to the Company of the intention
of the Board of Directors of Parent to determine that the Alternative Proposal
constitutes a Superior Proposal at least three (3) Business Days in advance of
such termination (or, in the event of a material modification of an Alternative
Proposal with respect to which prior written notice of such intention has
previously been provided, the advance notice period shall be one Business Day),
and prior to transmitting notification to the Company of the termination of this
Agreement pursuant to this clause (ii) the Board of Directors of Parent has not
concluded that the Alternative Proposal is no longer a Superior Proposal; (B)
Parent concurrently with transmitting notification to the Company of the
termination of this Agreement pursuant to this clause (ii) pays the Termination
Fee payable pursuant to Section 8.2(a); and (C) the Board of Directors of Parent
concurrently with transmitting notification to the Company of the termination of
this Agreement pursuant to this clause (ii) approves, and Parent substantially
concurrently enters into, a definitive agreement with respect to such Superior
Proposal.

 

 
47

--------------------------------------------------------------------------------

 

 

(d)     by the Company, if:

 

(i)     Parent shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (i) would result in a failure of a
condition set forth in Section 7.1 or 7.3 to be satisfied and (ii) cannot be
cured by the End Date, provided that the Company shall have given Parent written
notice, delivered at least thirty (30) days prior to such termination, stating
the Company’s intention to terminate this Agreement pursuant to this Section
8.1(d)(i) and the basis for such termination; or

 

(ii)     the Board of Directors of Parent shall have effected a Recommendation
Withdrawal.

 

In the event of termination of this Agreement pursuant to this Section 8.1, this
Agreement shall terminate (except for the confidentiality obligations under
Section 6.3 and the provisions of Section 8.2 and Article IX), and there shall
be no other liability on the part of Parent or the Company except liability
arising out of the provisions of Section 8.2 and 8.3, respectively, or any
willful and material breach of any of the representations, warranties or
covenants in this Agreement by Parent or the Company (subject to any express
limitations set forth in this Agreement). Notwithstanding anything to the
contrary herein, (X) entry by Parent into a definitive agreement with respect to
a Superior Proposal in accordance with clause (C) of Section 8.1(c)(ii) hereof
shall not be deemed a breach of Section 6.8 of this Agreement, and (Y) the last
sentence of Section 3.4 shall be read without the Knowledge qualification
therein for purposes of determining whether such representation has been
breached.

 

8.2     Termination Fees.

 

(a)     In the event that:

 

(i)     (A) after the date hereof, a bona fide Alternative Proposal shall have
been made known to Parent or shall have been made directly to its shareholders
generally or any person shall have publicly announced a bona fide intention (not
subsequently withdrawn) to make an Alternative Proposal and (B) following the
occurrence of an event described in the preceding clause (A), this Agreement is
terminated by Parent or the Company pursuant to Section 8.1(b)(iii) (so long as
the Alternative Proposal was publicly disclosed prior to, and had not been
withdrawn at, the time of the Parent Shareholder Meeting) or Section 8.1(d)(i),
and (C) Parent consummates a transaction with respect to an Alternative Proposal
within six (6) months of the date this Agreement is terminated or enters into a
definitive agreement with respect to any Alternative Proposal within six (6)
months of the date this Agreement is terminated and consummates a transaction
with respect to such Alternative Proposal (provided that for purposes of this
Section 8.2(a)(i), the references to “20%” in the definition of Alternative
Proposal shall be deemed to be references to “50%”); or

 

(ii)     this Agreement is terminated by Parent pursuant to Section 8.1(c)(ii);
or

 

(iii)     this Agreement is terminated by the Company pursuant to Section
8.1(d)(ii);

 

then in any such event under clause (i), (ii) or (iii) of this Section 8.2(a),
Parent shall pay to the Company the Termination Fee, it being understood that in
no event shall Parent be required to pay the Termination Fee on more than one
occasion.

 

(b)     Any payment required to be made pursuant to clause (i) of Section 8.2(a)
shall be made to the Company promptly following the consummation of the
transaction referred to therein (and in any event not later than two (2)
Business Days after delivery to Parent of notice of demand for payment); any
payment required to be made pursuant to clause (ii) of Section 8.2(a) shall be
made to the Company concurrently with the termination of this Agreement by
Parent pursuant to Section 8.1(c)(ii); any payment required to be made pursuant
to clause (iii) of Section 8.2(a) shall be made to the Company promptly
following termination of this Agreement by the Company pursuant to Section
8.1(d)(ii) (and in any event not later than two (2) Business Days after delivery
to Parent of notice of demand for payment), and such payment shall be made by
wire transfer of immediately available funds to an account to be designated by
the Company.

 

 
48

--------------------------------------------------------------------------------

 

 

 

8.3     Expenses following Termination. Upon a termination occurring pursuant to
Section , each party hereto shall be responsible for and pay its own fees and
expenses, including the fees of any professional service providers incurred in
connection with the Subject Transactions; provided, however, that if this
Agreement is terminated by Parent pursuant to 8.1(c)(i), the Company shall pay
to Parent the Parent Professional Fees within two (2) Business Days of the date
Parent furnishes to the Company a schedule setting forth in reasonable detail
the fees, costs and expenses comprising the Parent Professional Fees, and such
payment shall be made by wire transfer of immediately available funds to an
account to be designated by Parent; provided, however, that solely for purposes
of this Section 8.3, the Company shall only be required to pay a maximum of
$400,000 of such Parent Professional Fees.

 

8.4     Failure to Pay. In the event that Parent or the Company shall fail to
pay the Termination Fee or the Parent Professional Fees required pursuant to
Section 8.2 and 8.3, respectively, when due, such fees shall accrue interest for
the period commencing on the date such fees became past due, at a rate equal to
the rate of interest publicly announced by JPMorgan Chase Bank, National
Association, in the City of New York from time to time during such period, as
such bank’s prime lending rate. In addition, if Parent or the Company shall fail
to pay such fees when due, such party shall also pay to the other all of the
other’s reasonable costs and expenses (including reasonable attorneys’ fees) in
connection with efforts to collect such fees. Each party acknowledges that the
fees and the other provisions of Sections 8.2, 8.3 and 8.4 are an integral part
of the Merger and that, without these agreements, neither party would enter into
this Agreement. Each of the parties hereto acknowledges that the agreements
contained in Sections 8.2, 8.3 and 8.4 are an integral part of the transactions
contemplated by this Agreement and that neither the Termination Fee nor the
Parent Professional Fees are penalties, but rather liquidated damages in a
reasonable amount that will compensate the receiving party for the efforts and
resources expended and opportunities foregone while negotiating this Agreement
and in reliance on this Agreement and on the expectation of the consummation of
the transactions contemplated hereby, which amount would otherwise be impossible
to calculate with precision.

 

 
49

--------------------------------------------------------------------------------

 

 

Article IX
GENERAL PROVISIONS 

 

9.1     Notices. All notices and other communications hereunder shall be in
writing and shall be sufficiently given if made by hand delivery, by telecopier,
by overnight delivery service for next Business Day delivery, or by registered
or certified mail (return receipt requested), in each case with delivery charges
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by it by like notice):

 

If to the Company:

Viveve, Inc.
150 Commercial Street
Sunnyvale, California 94086
Facsimile: (408) 530-1919

Telephone: (408) 530-1900
Attn:  Patricia Scheller

 

With copies to:

 

Richardson Patel LLP 
405 Lexington Avenue, 49th Floor
New York, New York 10174
Facsimile: (917) 591-6898
Telephone: (212) 931-8700 
Attn: Kevin Friedmann, Esq.

 

If to Parent or Merger Sub:


PLC Systems Inc.

459 Fortune Boulevard

Milford, Massachusetts 01757

Facsimile: (508) 541-7990

Telephone: (508) 541-8800

Attn: Chief Executive Officer

   

With copies to:

Haynes and Boone, LLP

30 Rockefeller Plaza, 26th Floor

New York, New York 10112
Facsimile: (212) 884-8234
Telephone: (212) 659-7300 

Attn: Rick A. Werner, Esq.

 

All such notices and other communications shall be deemed to have been duly
given as follows: when delivered by hand, if personally delivered, when
received; (i) if delivered by registered or certified mail (return receipt
requested), when receipt acknowledged; or (ii) if telecopied, on the day of
transmission or, if that day is not a Business Day, on the next Business Day;
and the next Business Day delivery after being timely delivered to a recognized
overnight delivery service.

 

9.2     Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
Sections and Articles of this Agreement unless otherwise stated. Words such as
“herein,” “hereinafter,” “hereof,” “hereto,” “hereby” and “hereunder,” and words
of like import, unless the context requires otherwise, refer to this Agreement
(including the Schedules hereto). As used in this Agreement, the masculine,
feminine and neuter genders shall be deemed to include the others if the context
requires.

 

9.3     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, and the parties shall negotiate
in good faith to modify this Agreement and to preserve each party’s anticipated
benefits under this Agreement.

 

9.4     Amendment. This Agreement may not be amended or modified except by an
instrument in writing approved by the parties to this Agreement and signed on
behalf of each of the parties hereto.

 

9.5     Waiver. At any time prior to the Effective Date, any party hereto may
(i) extend the time for the performance of any of the obligations or other acts
of the other party hereto or (ii) waive compliance with any of the agreements of
the other party or with any conditions to its own obligations, in each case only
to the extent such obligations, agreements and conditions are intended for its
benefit. Any such extension or waiver shall only be effective if made in writing
and duly executed by the party giving such extension or waiver. 

 

9.6     Miscellaneous. This Agreement (together with all other documents and
instruments referred to herein): (i) constitutes the entire agreement, and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties, with respect to the subject matter hereof; and (ii) shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, but shall not be assignable by either party hereto
without the prior written consent of the other party hereto.

 

 
50

--------------------------------------------------------------------------------

 

 

9.7     Counterparts; Facsimile Signatures. This Agreement may be executed in
two or more counterparts, which together shall constitute a single agreement.
This Agreement and any documents relating to it may be executed and transmitted
to any other party by facsimile or email of a PDF, which facsimile or PDF shall
be deemed to be, and utilized in all respects as, an original, wet-inked
document.

 

9.8     Third Party Beneficiaries. Each party hereto intends that this
Agreement, except as set forth in Section 6.14 or expressly provided herein,
shall not benefit or create any right or cause of action in or on behalf of any
Person other than the parties hereto. The representations and warranties set
forth in Articles III and IV and the covenants set forth in Sections 5.1 and 5.2
have been made solely for the benefit of the parties to this Agreement and (a)
may be intended not as statements of fact, but rather as a way of allocating the
risk to one of the parties if those statements prove to be inaccurate; (b) have
been qualified by reference to the Company Disclosure Schedule and the Parent
Disclosure Schedule, each of which contains certain disclosures that are not
reflected in the text of this Agreement; and (c) may apply standards of
materiality in a way that is different from what may be viewed as material by
shareholders of, or other investors in, the parties hereto.

 

9.9     Governing Law. This Agreement is governed by the internal laws of the
State of Delaware without regard to such State’s principles of conflicts of laws
that would defer to the substantive laws of another jurisdiction.

 

9.10     Enforcement; Jurisdiction; Service of Process.

 

(a)     The parties agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached, and that money damages or other
legal remedies would not be an adequate remedy for any such damages. It is
accordingly agreed that prior to the termination of this Agreement in accordance
with Article VIII, in the event of any breach or threatened breach by the
Company, on the one hand, or Parent and Merger Sub, on the other hand, of any of
their respective covenants or obligations set forth in this Agreement, the
Company, on the one hand, and Parent and Merger Sub, on the other hand, shall be
entitled to an injunction or injunctions to prevent or restrain breaches or
threatened breaches of this Agreement by the other (as applicable), and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of the other under this Agreement. Each party hereby agrees not
to raise any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of this
Agreement by such party, and to specifically enforce the terms and provisions of
this Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of such party under this
Agreement. Any party seeking an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction. The parties hereto further agree
that (x) by seeking the remedies provided for in this Section 9.10(a), a party
shall not in any respect waive its right to seek any other form of relief that
may be available to a party under this Agreement in the event that the remedies
provided for in this Section 9.10(a) are not available or otherwise are not
granted, and (y) nothing set forth in this Section 9.10(a) shall require any
party hereto to institute any proceeding for (or limit any party’s right to
institute any proceeding for) specific performance under this Section 9.10(a)
prior or as a condition to exercising any termination right under Article VIII,
nor shall the commencement of any legal action or legal proceeding pursuant to
this Section 9.10(a) or anything set forth in this Section 9.10(a) restrict or
limit any party’s right to terminate this Agreement in accordance with the terms
of Article VIII, or pursue any other remedies under this Agreement that may be
available then or thereafter.

 

 
51

--------------------------------------------------------------------------------

 

 

(b)     Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement must, to the extent such courts will
accept such jurisdiction, be brought against any of the parties in the courts of
the State of Delaware, or, if it has or can acquire jurisdiction, in the United
States District Court for the District of Delaware, and each of the parties
consents to the jurisdiction of those courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any such action or proceeding may be served by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section . Nothing in this
Section , however, affects the right of any party to serve legal process in any
other manner permitted by law.

 

9.11     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES
HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

9.12     Disclosure in Schedules. For purposes of this Agreement, with respect
to any matter that is clearly disclosed on any Schedule hereto with respect to
any Section hereof in such a way as to make its relevance to the information
called for by another Section hereof or any other Schedule, as the case may be,
reasonably apparent, such matter shall be deemed to have been disclosed in
response to such other Section or Schedule, notwithstanding the omission of any
appropriate cross-reference thereto; provided, however, that each of Parent and
the Company hereby covenants to make a good faith diligent effort to make all
appropriate cross-references within and to any and all Sections of this
Agreement and Schedules hereto.

 

 

[Remainder of Page Left Intentionally Blank]

 

 
52

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their respective officers.

 

 

  VIVEVE, INC.                    

By:

    /s/ Patricia Scheller  

Name:

Patricia Scheller

 

Title:

Chief Executive Officer

              PLC SYSTEMS, INC.

 

       

By:

    /s/ Mark R. Tauscher  

Name:

Mark R. Tauscher

 

Title:

Chief Executive Officer

              PLC SYSTEMS ACQUISITION CORPORATION        

By:

    /s/ Mark R. Tauscher  

Name:

Mark R. Tauscher

 

Title:

President

           

 

 
53

--------------------------------------------------------------------------------

 

 

EXHIBIT A 

 

FORM OF CERTIFICATE OF MERGER

 

OF

 

PLC SYSTEMS ACQUISITION CORPORATION

(a Delaware corporation)

 

WITH AND INTO

 

VIVEVE, INC.

(a Delaware corporation)

Pursuant to Section 251 of the

General Corporation Law of the State of Delaware

 

Pursuant to Title 8, section 251(c) of the Delaware General Corporation Law, the
undersigned the corporation does hereby certify that:

 

FIRST:          The name and state of incorporation of the surviving corporation
is Viveve, Inc., a Delaware corporation (the “Surviving Corporation”), and the
name and state of incorporation of the corporation being merged into the
Surviving Corporation is PLC Systems Acquisition Corporation, a Delaware
corporation (“Merger Sub”).

 

SECOND:     The constituent entities have entered into a Merger Agreement (the
“Merger Agreement”) by and between the constituent entities and the Merger
Agreement has been approved, adopted, certified, executed and acknowledged by
each of the constituent entities in accordance with Section 251 of the Delaware
General Corporation Law.

 

THIRD:          The name of the Surviving Corporation is Viveve, Inc., a
Delaware corporation.

 

FOURTH:      The Certificate of Incorporation of the Surviving Corporation shall
be its Certificate of Incorporation.

 

FIFTH:           This Certificate of Merger shall be effective immediately upon
filing.

 

SIXTH:          The executed Merger Agreement is on file at the office of the
Surviving Corporation, the address of which is 150 Commercial St., Sunnyvale, CA
94086-5201.

 

SEVENTH:    A copy of the Merger Agreement will be furnished upon request and
without cost to any stockholder of the Surviving Corporation or any constituent
corporation.

 

 

IN WITNESS WHEREOF, said Surviving Corporation has caused this Certificate of
Merger to be executed by a duly authorized officer this __ day of _____, 2014.

 

 

 

 

 

Patricia Scheller 

 

 

Chief Executive Officer 

 

 

 

 
54

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Post-Merger Parent Capital Structure

 

[ATTACHED HERETO.]

 

 
55

--------------------------------------------------------------------------------

 

 

 

Viveve Holder

 

Shares of Viveve
Common Stock
Equivalent
Issued and
Outstanding
(Pre-Merger)1

   

Shares of Parent
Common Stock

Issued and

Outstanding
(Post-Merger)2

   

% of Parent Common Stock Issued and Outstanding (Post-Merger)

GBS Venture Partners Limited

    212,099,649       1,707,339       22.6 %

5AM Ventures II

    204,048,346       1,642,528       21.8 %

Donna Bella International Sun Hongyu

    20,000,000       160,994       2.1 %

5AM Co-Investors II

    8,051,303       64,811       0.9 %

Galloway Limited

    6,000,000       48,299       0.6 %

Stellartech Research Corporation

    2,400,876       19,327       0.3 %

Parmer M.D., Jonathan B.

    2,155,441       17,351       0.2 %

Simpson, Carl

    1,911,121       15,384       0.2 %

Knowlton, Edward W.

    1,600,000       12,880       0.2 %

Pope, Kerry

    1,536,348       12,368       0.2 %

Regina E. L. Bandet, Trustee Regina E. L. Bandet Revocable Trust Dated 5/19/97

    1,133,928       9,128       0.1 %

Hadler, Kenneth

    1,076,259       8,664       0.1 %

Fogarty M.D., Thomas J.

    1,000,009       8,050       0.1 %

Scheuer, Lee

    563,956       4,540       0.1 %

Art and Janet Wong Revocable Trust

    538,129       4,332       0.1 %

Parmer, Michael A.

    538,129       4,332       0.1 %

Stephen F. Weiss, M.D. and Susan H. Weiss

    538,129       4,332       0.1 %

The Stephanie A. Vinella Living Trust, dated 2/26/98, Stephanie A. Vinella,
Trustee

    538,129       4,332       0.1 %

WS Investment Company, LLC (2006A)

    538,129       4,332       0.1 %

Nevitt, Judith B.

    528,894       4,258       0.0 %

Polansky, Francis

    528,894       4,258       0.0 %

Schmidt, Richard J.

    528,894       4,258       0.0 %

Lucas, Sherree

    440,005       3,542       0.0 %

WS Investment Compny (2006C)

    322,873       2,600       0.0 %

Jonathan B. Parmer, M.D., PC, PSP & T

    201,714       1,624       0.0 %

Lopez, Steven

    16,485       133       0.0 %

Tamura, Anna

    12,800       104       0.0 %

Willson, Cindy

    11,520       93       0.0 %

Chavez, Natalie

    9,200       75       0.0 %

Pollet, Sarah

    8,750       71       0.0 %

Velez, Kimberly

    5,000       41       0.0 %

Beckmen, Johanna

    2,208       18       0.0 %

Prendergast, Stephanie

    1,792       15       0.0 %       468,886,910       3,774,413       50.0 %

 

 
56

--------------------------------------------------------------------------------

 

 

 

Viveve Convertible Debt Holder

 

Outstanding
Principal Balance
of Convertible
Debt (Pre-
Merger)

   

Shares of Parent
Common Stock
Issued and
Outstanding
(Post-Merger)3

   

% of Parent
Common Stock
Issued and
Outstanding
(Post-Merger)

 

GBS Venture Partners Limited

    1,750,000       943,596       12.5 %

 

 

PLC Holder

 

Shares of PLC
Common Stock

Equivalent

Issued and

Outstanding
(Pre-Merger)4

   

Shares of Parent
Common Stock
Issued and
Outstanding
(Post-Merger)

   

% of Parent
Common Stock
Issued and
Outstanding
(Post-Merger)

 

Common Stock Holders

    1,249,982       1,249,982       16.6 %

Common Stock issued to former Warrant Holders5

    891,971       891,971       11.8 %

Stock Option Holders6

    68,237       68,237       0.9 %

Rights to Shares7

    356,667       356,667       4.7 %

Bezalel Shares8

    223,200       223,200       3.0 %

Common Stock Issued to Former Senior Debt Holders9

    40,731       40,731       0.5 %       2,830,788.0       2,830,788.0      
37.5 %

 

--------------------------------------------------------------------------------

1 Pursuant to a request of the holders of a majority of the outstanding shares
of Preferred Stock, all outstanding shares of Preferred Stock will be converted
to shares of Viveve Common Stock immediately prior to the merger.

2 Based on an exchange ratio of 0.0080497x. Calculated to represent 50% of the
shares of Parent common stock issued and outstanding following the merger.

3 Calculated to represent 12.5% of the shares of Parent Common Stock issued and
outstanding following the merger.

4 Assumes a 1 for 100 reverse stock-split undertaken by PLC Medical System, Inc.
immediately prior to the merger.

5 Based on the Parent Warrant-Equity Exchange Agreement as described in the
Merger Agreement.

6 Represents the total number of issued and outstanding PLC stock options that
will remain outstanding after June 2, 2014. Included for % ownership calculation
purposes only. Shares of Common Stock issuable upon exercise of such stock
options will not actually be issued and outstanding.

7 Represents a pre-merger contractual right of GCP IV to be issued shares of
common stock by PLC.

8 Represents a pre-merger contractual right of Bezalel Partners, LLP to be
issued shares of common stock by PLC representing 3% of shares of common stock
issued and outstanding following the merger.

9 Based on the Parent Debenture-Common Stock Conversion Agreement as described
in the Merger Agreement.

 

 